Exhibit 10.66

Recording requested by:

And when recorded mail to:

Otten, Johnson, Robinson,

Neff & Ragonetti, P.C.

950 Seventeenth Street

Suite 1600

Denver, Colorado 80202

Attention: Cara D. Hinshaw, Esq.

Tax Account Nos. R272228 and R128925

 

--------------------------------------------------------------------------------

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING, FINANCING

STATEMENT AND ASSIGNMENT OF LEASES AND RENTS

THIS DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING, FINANCING STATEMENT AND
ASSIGNMENT OF LEASES AND RENTS (this “Deed of Trust”) is given as of November 7,
2007, by KBS ADP PLAZA, LLC, a Delaware limited liability company (“Grantor”),
to CHICAGO TITLE INSURANCE COMPANY OF OREGON (“Trustee”), for the use and
benefit of AMERICAN GENERAL LIFE INSURANCE COMPANY, a Texas corporation
(“Beneficiary”).

Article 1

PARTIES, PROPERTY, AND DEFINITIONS

The following terms and references shall have the meanings indicated:

1.1 Beneficiary: The Beneficiary named in the introductory paragraph of this
Deed of Trust, whose legal address is c/o AIG Global Investment Corp.,
1 SunAmerica Center, 38th Floor, Century City, Los Angeles,
California 90067-6022, together with any future holder of the Note.

1.2 Chattels: All goods, fixtures, inventory, equipment, building and other
materials, supplies, and other tangible personal property of every nature,
whether now owned or hereafter acquired by Grantor, used, intended for use, or
reasonably required in the construction, development, or operation of the
Property, together with all accessions thereto, replacements and substitutions
therefor, and proceeds thereof.

1.3 Default: Any matter which, with the giving of notice, passage of time, or
both, would constitute an Event of Default.



--------------------------------------------------------------------------------

1.4 Environmental Assessment: The Phase I Environmental Site Assessment dated
July 24, 2007 prepared by URS Corporation for the benefit of Beneficiary.

1.5 Environmental Claims: Any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law (hereafter “Claims”) or any permit issued under any
such Environmental Law, including without limitation (a) any and all Claims by
governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Substances or arising from alleged
injury or threat of injury to health, safety or the environment.

1.6 Environmental Law: Any federal, state or local law, whether common law,
court or administrative decision, statute, rule, regulation, ordinance, court
order or decree, or administrative order or any administrative policy or
guidelines concerning action levels of a governmental authority (federal, state
or local) now or hereafter in effect relating to the environment, public health,
occupational safety, industrial hygiene, any Hazardous Substance (including,
without limitation, the disposal, generation, manufacture, presence, processing,
production, Release, storage, transportation, treatment or use thereof), or the
environmental conditions on, under or about the Property, as amended and as in
effect from time to time (including, without limitation, the following statutes
and all regulations thereunder as amended and in effect from time to time: the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. §§ 9601, et seq.; the Superfund Amendments and
Reauthorization Act of 1986, Title III, 42 U.S.C. §§ 11001, et seq.; the Clean
Air Act, 42 U.S.C. §§ 7401, et seq.; the Safe Drinking Water Act, 42 U.S.C.
§§ 300(f), et seq.; the Solid Waste Disposal Act, 42 U.S.C. §§ 6901, et seq.;
the Hazardous Materials Transportation Act, as amended, 49 U.S.C. §§ 5101, et
seq.; the Resource Conservation and Recovery Act, as amended, 42 U.S.C. §§ 6901,
et seq.; the Federal Water Pollution Control Act, as amended, 33 U.S.C. §§ 1251,
et seq.; the Toxic Substances Control Act of 1976, 15 U.S.C. §§ 2601, et seq.;
the Occupational Safety and Health Act, 29 U.S.C. §§ 651, et seq.; and any
successor statutes and regulations to the foregoing).

1.7 ERISA: The Employee Retirement Income Security Act of 1974, as amended,
together with all rules and regulations issued thereunder.

1.8 Event of Default: As defined in Article 6.

1.9 Grantor: The Grantor named in the introductory paragraph of this Deed of
Trust (Taxpayer I.D. No. 26-0607144; Organizational I.D. No. 4395424), whose
legal address is c/o KBS Capital Advisors LLC, 620 Newport Center Drive,
Suite 1300, Newport Beach, California 92660, together with any future owner of
the Property or any part thereof or interest therein.

1.10 Hazardous Substances: Collectively, (a) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous

 

2



--------------------------------------------------------------------------------

wastes,” “hazardous materials,” “extremely hazardous wastes,” “restricted
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar import, under any applicable Environmental
Law; and (b) any other chemical, material or substance, exposure to which is
prohibited, limited or regulated by any governmental authority, including,
without limitation, asbestos and asbestos-containing materials in any form,
lead-based paint, any radioactive materials and polychlorinated biphenyls
(“PCBs”), or substances or compounds containing PCBs.

1.11 Indemnitees: Collectively, Beneficiary and Beneficiary’s officers,
directors, employees, agents, affiliates, successors and assigns.

1.12 Insurance Agreement: The Agreement Concerning Insurance Requirements of
even date herewith executed by Grantor for the benefit of Beneficiary.

1.13 Intangible Personalty: The right to use all trademarks and trade names and
symbols or logos used in connection therewith, or any modifications or
variations thereof, in connection with the operation of the improvements
existing or to be constructed on the Property, together with all accounts,
deposit accounts, letter of credit rights, investment property, monies in the
possession of Beneficiary (including, without limitation, proceeds from
insurance, retainages and deposits for taxes and insurance), Permits, contract
rights (including, without limitation, rights to receive insurance proceeds) and
general intangibles (whether now owned or hereafter acquired, and including
proceeds thereof) relating to or arising from Grantor’s ownership, use,
operation, leasing, or sale of all or any part of the Property, specifically
including but in no way limited to any right which Grantor may have or acquire
to transfer any development rights from the Property to other real property, and
any development rights which may be so transferred.

1.14 Lease Certificate: The Certificate Concerning Leases and Financial
Condition of even date herewith made by Grantor to Beneficiary concerning Leases
of the Property.

1.15 Leases: Any and all leases, subleases and other agreements under the terms
of which any person other than Grantor has or acquires any right to occupy or
use the Property, or any part thereof.

1.16 Loan: The loan from Beneficiary to Grantor evidenced by the Note.

1.17 Loan Application: The Summary of Loan Terms executed as of July 31, 2007 on
behalf of Grantor and Beneficiary with respect to the Loan.

1.18 Loan Documents: The Note, all of the deeds of trust, mortgages and other
instruments and documents securing or executed and delivered in connection with
the Note, including this Deed of Trust, the Reserve Agreement, the TI/LC
Guaranty, the TI/LC Reserve Agreement, the Insurance Agreement, the Lease
Certificate and each other document executed or delivered in connection with the
transaction pursuant to which the Note has been executed and delivered. The term
“Loan Documents” also includes all modifications, extensions, renewals, and
replacements of each document referred to above.

 

3



--------------------------------------------------------------------------------

1.19 Material Adverse Effect: The occurrence or existence of a condition or
event which would have a material adverse effect on (a) the business, profits,
operations or financial condition of Grantor, (b) the ability of Grantor to pay
any amounts under the Loan Documents as they become due, or (c) the value of the
Property.

1.20 Note: Grantor’s Amended and Restated Promissory Note of even date herewith,
payable to the order of Beneficiary in the principal face amount of
$20,900,000.00, the last payment under which is due on October 1, 2013, or, if
extended by Beneficiary pursuant to its terms, October 1, 2018, unless such due
date is accelerated, together with all renewals, extensions and modifications of
such promissory note. All terms and provisions of the Note are incorporated by
this reference in this Deed of Trust.

1.21 Permits: All permits, licenses, certificates and authorizations necessary
for the beneficial development, ownership, use, occupancy, operation and
maintenance of the Property.

1.22 Permitted Exceptions: The matters (excluding matters of survey) set forth
in Schedule B-I of the title insurance policy insuring the lien created by this
Deed of Trust, in form and substance satisfactory to, and accepted by,
Beneficiary, that Grantor has caused to be delivered to Beneficiary in
connection with the Loan.

1.23 Property: The tract or tracts of land described in Exhibit A attached,
together with the following:

(a) All buildings, structures, and improvements now or hereafter located on such
tract or tracts, as well as all rights-of-way, easements, and other
appurtenances thereto;

(b) Any land lying between the boundaries of such tract or tracts and the center
line of any adjacent street, road, avenue, or alley, whether opened or proposed;

(c) All of the rents, income, receipts, revenues, issues and profits of and from
such tract or tracts and improvements;

(d) All (i) water and water rights (whether decreed or undecreed, tributary,
nontributary or not nontributary, surface or underground, or appropriated or
unappropriated); (ii) ditches and ditch rights; (iii) spring and spring rights;
(iv) reservoir and reservoir rights; and (v) shares of stock in water, ditch and
canal companies and all other evidence of such rights, which are now owned or
hereafter acquired by Grantor and which are appurtenant to or which have been
used in connection with such tract or tracts or improvements;

(e) All minerals, crops, timber, trees, shrubs, flowers, and landscaping
features now or hereafter located on, under or above such tract or tracts;

(f) All machinery, apparatus, equipment, fittings, fixtures (whether actually or
constructively attached, and including all trade, domestic, and ornamental
fixtures) now or hereafter located in, upon, or under such tract or tracts or
improvements and used or usable in connection with any present or future
operation thereof, including but not limited to all

 

4



--------------------------------------------------------------------------------

heating, air-conditioning, freezing, lighting, laundry, incinerating and power
equipment; engines; pipes; pumps; tanks; motors; conduits; switchboards;
plumbing, lifting, cleaning, fire prevention, fire extinguishing, refrigerating,
ventilating, cooking, and communications apparatus; boilers, water heaters,
ranges, furnaces, and burners; appliances; vacuum cleaning systems; elevators;
escalators; shades; awnings; screens; storm doors and windows; stoves;
refrigerators; attached cabinets; partitions; ducts and compressors; rugs and
carpets; draperies; and all additions thereto and replacements therefor;

(g) All development rights associated with such tract or tracts, whether
previously or subsequently transferred to such tract or tracts from other real
property or now or hereafter susceptible of transfer from such tract or tracts
to other real property;

(h) All awards and payments, including interest thereon, resulting from the
exercise of any right of eminent domain or any other public or private taking
of, injury to, or decrease in the value of, any of such property; and

(i) All other and greater rights and interests of every nature in such tract or
tracts and in the possession or use thereof and income therefrom, whether now
owned or subsequently acquired by Grantor.

1.24 Release: Disposing, discharging, injecting, spilling, leaking, leaching,
dumping, emitting, escaping, emptying, seeping, placing and the like, into or
upon any land or water or air, or otherwise entering into the environment.

1.25 Reserve Agreement: The Reserve Agreement of even date herewith by and among
Grantor, Beneficiary and the “Servicer” referenced therein.

1.26 Secured Obligations: All present and future obligations of Grantor to
Beneficiary evidenced by or contained in the Note, this Deed of Trust and all
other Loan Documents, whether stated in the form of promises, covenants,
representations, warranties, conditions, or prohibitions or in any other form,
excluding, however, the provisions of Section 4.26 of this Deed of Trust. If the
maturity of the Note secured by this Deed of Trust is accelerated, the Secured
Obligations shall include an amount equal to any prepayment fee or premium which
would be payable under the terms of the Note as if the Note were prepaid in full
on the date of the acceleration. If under the terms of the Note no voluntary
prepayment would be permissible on the date of such acceleration, then the
prepayment fee or premium to be included in the Secured Obligations shall be
equal to one hundred fifty percent (150%) of the highest prepayment fee or
premium set forth in the Note, calculated as of the date of such acceleration,
as if prepayment were permitted on such date.

1.27 TI/LC Guaranty: The Tenant Improvements and Leasing Commissions Guaranty
Agreement of even date herewith made by KBS REIT Properties, LLC, a Delaware
limited liability company, for the benefit of Beneficiary.

1.28 TI/LC Reserve Agreement: The Tenant Improvements and Leasing Commissions
Reserve Agreement of even date herewith by and among Grantor, Beneficiary and
the “Servicer” referenced therein.

 

5



--------------------------------------------------------------------------------

1.29 Trustee: The Trustee named in the introductory paragraph of this Deed of
Trust, whose address is 10135 SE Sunnyside Road, Suite 200, Clackamas, Oregon
97015.

Article 2

GRANTING CLAUSE

2.1 Grant to Trustee. As security for the Secured Obligations, Grantor hereby
grants, bargains, sells, warrants and conveys the Property to Trustee, in trust,
with power of sale, for the use and benefit of Beneficiary, and subject to all
provisions hereof.

2.2 Security Interest to Beneficiary. As additional security for the Secured
Obligations, Grantor hereby grants to Beneficiary a security interest in the
Property, Chattels and Intangible Personalty. To the extent any of the Property,
Chattels or Intangible Personalty may be or have been acquired with funds
advanced by Beneficiary under the Loan Documents, this security interest is a
purchase money security interest. This Deed of Trust constitutes a security
agreement under the Uniform Commercial Code of the state in which the Property
is located (the “Code”) with respect to any part of the Property, Chattels and
Intangible Personalty that may or might now or hereafter be or be deemed to be
personal property, fixtures or property other than real estate (all collectively
hereinafter called “Collateral”); all of the terms, provisions, conditions and
agreements contained in this Deed of Trust pertain and apply to the Collateral
as fully and to the same extent as to any other property comprising the
Property, and the following provisions of this Section shall not limit the
generality or applicability of any other provisions of this Deed of Trust but
shall be in addition thereto:

(a) The Collateral shall be used by Grantor solely for business purposes, and
all Collateral (other than the Intangible Personalty) shall be installed upon
the real estate comprising part of the Property for Grantor’s own use or as the
equipment and furnishings furnished by Grantor, as landlord, to tenants of the
Property;

(b) The Collateral (other than the Intangible Personalty) shall be kept at the
real estate comprising a part of the Property, and shall not be removed
therefrom without the consent of Beneficiary (being the Secured Party as that
term is used in the Code); and the Collateral (other than the Intangible
Personalty) may be affixed to such real estate but shall not be affixed to any
other real estate;

(c) No financing statement covering any of the Collateral or any proceeds
thereof is on file in any public office (except for financing statements that
will be terminated concurrently with the recording of this Deed of Trust); and
Grantor will, at its cost and expense, upon demand, furnish to Beneficiary such
further information and will execute and deliver to Beneficiary such financing
statements and other documents in form satisfactory to Beneficiary and will do
all such acts and things as Beneficiary may at any time or from time to time
reasonably request or as may be necessary or appropriate to establish and
maintain a perfected first-priority security interest in the Collateral as
security for the Secured Obligations, subject to no adverse liens or
encumbrances; and Grantor will pay the cost of filing the same or filing or
recording such financing statements or other documents and this instrument in
all public offices wherever filing or recording is deemed by Beneficiary to be
necessary or desirable;

 

6



--------------------------------------------------------------------------------

(d) The terms and provisions contained in this Section and in Section 7.6 of
this Deed of Trust shall, unless the context otherwise requires, have the
meanings and be construed as provided in the Code; and

(e) This Deed of Trust constitutes a financing statement under the Code with
respect to the Collateral. As such, this Deed of Trust covers all items of the
Collateral that are or are to become fixtures. The filing of this Deed of Trust
in the real estate records of the county where the Property is located shall
also operate as a fixture filing in accordance with Section 79.0502 of the Code.
Information concerning the security interests created hereby may be obtained
from Beneficiary. Grantor is the “Debtor” and Beneficiary is the “Secured Party”
(as those terms are defined and used in the Code) insofar as this Deed of Trust
constitutes a financing statement.

2.3 Environmental Provisions Not Secured. Notwithstanding any provision of this
Deed of Trust or any other Loan Document, the obligations of Grantor arising
under Section 4.26 of this Deed of Trust are not, and shall not be, Secured
Obligations under this Deed of Trust.

Article 3

GRANTOR’S REPRESENTATIONS AND WARRANTIES

3.1 Warranty of Title. Grantor represents and warrants to Beneficiary that:

(a) Grantor has good and marketable fee simple title to the Property, and such
fee simple title is free and clear of all liens, encumbrances, security
interests and other claims whatsoever, subject only to the Permitted Exceptions;

(b) Grantor is the sole and absolute owner of the Chattels and the Intangible
Personalty, free and clear of all liens, encumbrances, security interests and
other claims whatsoever, subject only to the Permitted Exceptions;

(c) This Deed of Trust is a valid and enforceable first lien and security
interest on the Property, Chattels and Intangible Personalty, subject only to
the Permitted Exceptions; and

(d) Grantor, for itself and its successors and assigns, hereby agrees to warrant
and forever defend, all and singular, all of the Property and property interests
granted and conveyed pursuant to this Deed of Trust, against every person
whomsoever lawfully claiming, or to claim, the same or any part thereof;

The representations, warranties and covenants contained in this Section shall
survive foreclosure of this Deed of Trust, and shall inure to the benefit of
Beneficiary.

3.2 Due Authorization. If Grantor is other than a natural person, then each
individual who executes this document on behalf of Grantor represents and
warrants to Beneficiary that such execution has been duly authorized by all
necessary corporate, partnership, limited liability company or other action on
the part of Grantor. Grantor represents that Grantor has obtained all consents
and approvals required in connection with the execution, delivery and
performance of this Deed of Trust.

 

7



--------------------------------------------------------------------------------

3.3 Other Representations and Warranties. Grantor represents and warrants to
Beneficiary as follows:

(a) Grantor is a limited liability company, duly organized, validly existing and
in good standing under the laws of the State of Delaware. Grantor is duly
authorized to transact business in and is in good standing under the laws of the
State of Oregon;

(b) The execution, delivery and performance by Grantor of the Loan Documents are
within Grantor’s power and authority and have been duly authorized by all
necessary action;

(c) This Deed of Trust is, and each other Loan Document to which Grantor is a
party will, when delivered hereunder, be valid and binding obligations of
Grantor enforceable against Grantor in accordance with their respective terms,
except as limited by equitable principles and bankruptcy, insolvency and similar
laws affecting creditors’ rights;

(d) The execution, delivery and performance by Grantor of the Loan Documents
will not contravene any contractual or other restriction binding on or affecting
Grantor and will not result in or require the creation of any lien, security
interest, other charge or encumbrance (other than pursuant hereto) upon or with
respect to any of its properties;

(e) The execution, delivery and performance by Grantor of the Loan Documents
does not contravene any applicable law;

(f) No authorization, approval, consent or other action by, and no notice to or
filing with, any court, governmental authority or regulatory body is required
for the due execution, delivery and performance by Grantor of any of the Loan
Documents or the effectiveness of any assignment of any of Grantor’s rights and
interests of any kind to Beneficiary;

(g) No part of the Property, Chattels, or Intangible Personalty is in the hands
of a receiver, no application for a receiver is pending with respect to any
portion of the Property, Chattels, or Intangible Personalty, and no part of the
Property, Chattels, or Intangible Personalty is subject to any foreclosure or
similar proceeding;

(h) Grantor has not made any assignment for the benefit of creditors, nor has
Grantor filed, or had filed against it, any petition in bankruptcy;

(i) There is no pending or, to the best of Grantor’s knowledge, threatened,
litigation, action, proceeding or investigation, including, without limitation,
any condemnation proceeding, against Grantor or the Property before any court,
governmental or quasi-governmental, arbitrator or other authority;

 

8



--------------------------------------------------------------------------------

(j) Grantor is a “non-foreign person” within the meaning of Sections 1445 and
7701 of the United States Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder;

(k) Except as otherwise disclosed by the survey made available by Grantor to
Beneficiary, access to and egress from the Property are available and provided
by public streets, and Grantor has no knowledge of any federal, state, county,
municipal or other governmental plans to change the highway or road system in
the vicinity of the Property or to restrict or change access from any such
highway or road to the Property;

(l) All public utility services necessary for the operation of all improvements
constituting part of the Property for their intended purposes are available at
the boundaries of the land constituting part of the Property, including water
supply, storm and sanitary sewer facilities, and natural gas, electric,
telephone and cable television facilities;

(m) Except as otherwise disclosed to Beneficiary in writing prior to the date
hereof, and to the best of Grantor’s knowledge, the Property is located in a
zoning district that permits the development, use and operation of the Property
as it is currently operated as a permitted, and not as a non-conforming use.
Except as otherwise disclosed to Beneficiary in writing prior to the date
hereof, and to the best of Grantor’s knowledge, the Property complies in all
respects with all zoning ordinances, regulations, requirements, conditions and
restrictions, including but not limited to deed restrictions and restrictive
covenants, applicable to the Property;

(n) Except as otherwise disclosed to Beneficiary in writing prior to the date
hereof, and to the best of Grantor’s knowledge, there are no special or other
assessments for public improvements or otherwise now affecting the Property, nor
does Grantor know of any pending or threatened special assessments affecting the
Property or any contemplated improvements affecting the Property that may result
in special assessments. Except for the tax exceptions set forth in the lease to
Oregon Health & Science University, a qualifying tax-exempt organization under
Oregon state law, there are no tax abatements or exceptions affecting the
Property;

(o) Grantor has filed all tax returns it is required to have filed, and has paid
all taxes as shown on such returns or on any assessment received pertaining to
the Property;

(p) Grantor has not received any notice from any governmental body having
jurisdiction over the Property as to any violation of any applicable law, or any
notice from any insurance company or inspection or rating bureau setting forth
any requirements as a condition to the continuation of any insurance coverage on
or with respect to the Property or the continuation thereof at premium rates
existing at present which have not been remedied or satisfied;

(q) Grantor is not in default, in any manner which would adversely affect its
properties, assets, operations or condition (financial or otherwise), in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions set forth in any agreement or instrument to which it is a party or by
which it or any of its properties, assets or revenues are bound;

 

9



--------------------------------------------------------------------------------

(r) Except as set forth in the Lease Certificate, there are no occupancy rights
(written or oral), Leases or tenancies presently affecting any part of the
Property. The Lease Certificate contains a true and correct description of all
Leases presently affecting the Property. No written or oral agreements or
understandings exist between Grantor and the tenants under the Leases described
in the Lease Certificate that grant such tenants any rights greater than those
described in the Lease Certificate or that are in any way inconsistent with the
rights described in the Lease Certificate;

(s) There are no options, purchase contracts or other similar agreements of any
type (written or oral) presently affecting any part of the Property;

(t) Except as otherwise disclosed to Beneficiary in writing prior to the date
hereof, there exists no brokerage agreement with respect to any part of the
Property;

(u) Except as otherwise disclosed to Beneficiary in writing prior to the date
hereof, (i) there are no contracts presently affecting the Property
(“Contracts”) having a term in excess of one hundred eighty (180) days or not
terminable by Grantor (without penalty) on thirty (30) days’ notice;
(ii) Grantor has heretofore delivered to Beneficiary true and correct copies of
each of the Contracts together with all amendments thereto; (iii) Grantor is not
in default of any obligations under any of the Contracts; and (iv) the Contracts
represent the complete agreement between Grantor and such other parties as to
the services to be performed or materials to be provided thereunder and the
compensation to be paid for such services or materials, as applicable, and
except as otherwise disclosed herein, such other parties possess no unsatisfied
claims against Grantor. Grantor is not in default under any of the Contracts and
no event has occurred which, with the passing of time or the giving of notice,
or both, would constitute a default under any of the Contracts;

(v) To the best of Grantor’s knowledge, Grantor has obtained all Permits
necessary for the operation, use, ownership, development, occupancy and
maintenance of the Property as an office complex, as it is currently being
operated. To the best of Grantor’s knowledge, none of the Permits has been
suspended or revoked, and all of the Permits are in full force and effect, are
fully paid for, and Grantor has made or will make application for renewals of
any of the Permits prior to the expiration thereof;

(w) All insurance policies held by Grantor relating to or affecting the Property
are in full force and effect and shall remain in full force and effect until all
Secured Obligations are satisfied. Grantor has not received any notice of
default or notice terminating or threatening to terminate any such insurance
policies. Grantor has made or will make application for renewals of any of such
insurance policies prior to the expiration thereof;

(x) Grantor either currently complies with or is not subject to ERISA. Neither
the making of the Loan nor the exercise by Beneficiary of any of its rights
under the Loan Documents constitutes or will constitute a non-exempt, prohibited
transaction under ERISA;

 

10



--------------------------------------------------------------------------------

(y) Grantor’s exact legal name is correctly set out in the introductory
paragraph of this Deed of Trust. Grantor’s organizational identification number
is correctly set forth in the definition of “Grantor” set forth in Article 1
hereof. Grantor’s location (as such term is used in Section 5.8 hereof) is the
State of Delaware;

(z) to the best of Grantor’s knowledge, except as disclosed in the Environmental
Assessment, Hazardous Substances have not at any time been generated, used,
treated or stored on, or transported to or from the Property in any quantity or
manner which violates any Environmental Law;

(aa) to the best of Grantor’s knowledge, except as disclosed in the
Environmental Assessment, Hazardous Substances have not at any time been
Released (hereinafter defined) or disposed of on the Property in any quantity or
manner which violates any Environmental Law;

(bb) to the best of Grantor’s knowledge, except as disclosed in the
Environmental Assessment, Grantor is in compliance with all applicable
Environmental Laws with respect to the Property and the requirements of any
permits issued under such Environmental Laws with respect to the Property;

(cc) to the best of Grantor’s knowledge, there are no past, pending or
threatened Environmental Claims against Grantor or the Property;

(dd) to the best of Grantor’s knowledge, except as disclosed in the
Environmental Assessment, there is no condition or occurrence at the Property
that could reasonably be anticipated (i) to form the basis of any Environmental
Claim against Grantor or the Property, or (ii) to cause the Property to be
subject to any restrictions on the ownership, occupancy, use or transferability
thereof under any Environmental Law; and

(ee) to the best of Grantor’s knowledge, except as disclosed in the
Environmental Assessment, there are not now and never have been any underground
storage tanks located on the Property.

3.4 Continuing Effect. Grantor shall be liable to Beneficiary for any damage
suffered by Beneficiary if any of the foregoing representations are inaccurate
as of the date hereof, regardless when such inaccuracy may be discovered by, or
result in harm to, Beneficiary. Grantor further represents and warrants that the
foregoing representations and warranties, as well as all other representations
and warranties of Grantor to Beneficiary relative to the Loan Documents, shall
survive termination of this Deed of Trust.

Article 4

GRANTOR’S AFFIRMATIVE COVENANTS

4.1 Payment of Note. Grantor will pay all principal, interest, and other sums
payable under the Note, on the date when such payments are due, without notice
or demand.

 

11



--------------------------------------------------------------------------------

4.2 Performance of Other Obligations. Grantor will promptly and strictly perform
and comply with all other covenants, conditions, and prohibitions required of
Grantor by the terms of the Loan Documents.

4.3 Other Encumbrances. Grantor will promptly and strictly perform and comply
with all covenants, conditions, and prohibitions required of Grantor in
connection with any other encumbrance affecting the Property, the Chattels, or
the Intangible Personalty, or any part thereof, or any interest therein,
regardless of whether such other encumbrance is superior or subordinate to the
lien hereof.

4.4 Payment of Taxes.

(a) Property Taxes. Unless Grantor is depositing money into reserves pursuant to
Section 4.4(b), Grantor will (i) pay, before delinquency, all taxes and
assessments, general or special, which may be levied or imposed at any time
against Grantor’s interest and estate in the Property, the Chattels, or the
Intangible Personalty, and (ii) within ten days after each payment of any such
tax or assessment, Grantor will deliver to Beneficiary, without notice or
demand, an official receipt for such payment. At Beneficiary’s option,
Beneficiary may retain the services of a firm to monitor the payment of all
taxes and assessments relating to the Property, the cost of which shall be borne
by Grantor.

(b) Deposit for Taxes. On or before the date hereof, Grantor shall deposit with
Beneficiary an amount equal to 1/12th of the amount which Beneficiary estimates
will be required to make the next annual payment of taxes, assessments, and
similar governmental charges referred to in this Section (collectively, the “Tax
Reserves”), multiplied by the number of whole or partial months that have
elapsed since the date one month prior to the most recent due date for such
taxes, assessments and similar governmental charges. Thereafter, with each
monthly payment under the Note, Grantor shall deposit with Beneficiary an amount
equal to 1/12th of the amount which Beneficiary estimates will be required to
pay the next annual payment of taxes, assessments, and similar governmental
charges referred to in this Section. The purpose of these provisions is to
provide Beneficiary with sufficient funds on hand to pay all such taxes,
assessments, and other governmental charges thirty (30) days before the date on
which they become past due. If the Beneficiary, in its sole discretion,
determines that the funds reserved hereunder are, or will be, insufficient,
Grantor shall upon demand pay such additional sums as Beneficiary shall
determine necessary and shall pay any increased monthly charges requested by
Beneficiary. Provided no Event of Default exists hereunder, Beneficiary will
apply the amounts so deposited to the payment of such taxes, assessments, and
other charges when due, but in no event will Beneficiary be liable for any
interest on any amount so deposited, and any amount so deposited may be held and
commingled with Beneficiary’s own funds. Notwithstanding anything to the
contrary in this Section 4.4(b), the initial Grantor named herein shall only be
required to deposit Tax Reserves with Beneficiary following the occurrence and
during the continuance of any Event of Default.

(c) Intangible Taxes. If by reason of any statutory or constitutional amendment
or judicial decision adopted or rendered after the date hereof, any tax,
assessment, or similar charge is imposed against the Note, against Beneficiary,
or against any interest of Beneficiary in any real or personal property
encumbered hereby, Grantor will pay such tax,

 

12



--------------------------------------------------------------------------------

assessment, or other charge before delinquency and will indemnify Beneficiary
against all loss, expense, or diminution of income in connection therewith. In
the event Grantor is unable to do so, either for economic reasons or because the
legal provisions or decisions creating such tax, assessment or charge forbid
Grantor from doing so, then the Note will, at Beneficiary’s option, become due
and payable in full upon thirty (30) days’ notice to Grantor.

(d) Right to Contest. Notwithstanding any other provision of this Section,
Grantor will not be deemed to be in default solely by reason of Grantor’s
failure to pay any tax, assessment or similar governmental charge so long as, in
Beneficiary’s judgment, each of the following conditions is satisfied:

(i) Grantor is engaged in and diligently pursuing in good faith administrative
or judicial proceedings appropriate to contest the validity or amount of such
tax, assessment, or charge; and

(ii) Grantor’s payment of such tax, assessment, or charge would necessarily and
materially prejudice Grantor’s prospects for success in such proceedings; and

(iii) Nonpayment of such tax, assessment, or charge will not result in the loss
or forfeiture of any property encumbered hereby or any interest of Beneficiary
therein; and

(iv) Grantor deposits with Beneficiary, as security for such payment which may
ultimately be required, a sum equal to the amount of the disputed tax,
assessment or charge plus the interest, penalties, advertising charges, and
other costs which Beneficiary estimates are likely to become payable if
Grantor’s contest is unsuccessful.

If Beneficiary determines that any one or more of such conditions is not
satisfied or is no longer satisfied, Grantor will pay the tax, assessment, or
charge in question, together with any interest and penalties thereon, within
fifteen (15) days after Beneficiary gives notice of such determination.

4.5 Maintenance of Insurance.

(a) Coverages Required. Grantor shall maintain or cause to be maintained, with
financially sound and reputable insurance companies or associations satisfactory
to Beneficiary, all insurance required under the terms of the Insurance
Agreement, and shall comply with each and every covenant and agreement contained
in the Insurance Agreement. In addition, unless otherwise approved by
Beneficiary, Grantor shall maintain or cause to be maintained, with financially
sound and reputable insurance companies or associations satisfactory to
Beneficiary, the same environmental insurance coverages, with Beneficiary named
as an additional insured, as are in effect as of the date of this Deed of Trust.

WARNING

Unless you provide us with evidence of insurance coverage as required by our
contract or loan agreement, we may purchase

 

13



--------------------------------------------------------------------------------

insurance at your expense to protect our interest, following written notice to
you. This insurance may, but need not, also protect your interest. If the
collateral becomes damaged, the coverage we purchase may not pay any claim you
make or any claim made against you. You may later cancel this coverage by
providing evidence that you have obtained property coverage elsewhere.

You are responsible for the cost of any insurance purchased by us. The cost of
this insurance may be added to your contract or loan balance. If the cost is
added to your contract or loan balance, the interest rate on the underlying
contract or loan will apply to this added amount. The effective date of coverage
may be the date your coverage lapsed or the date you failed to provide proof of
coverage.

The coverage we purchase may be considerably more expensive than insurance you
can obtain on your own and may not satisfy the need for property damage coverage
or any mandatory liability insurance imposed by applicable law.

(b) Renewal Policies. Not less than thirty (30) days prior to the expiration
date of each insurance policy required pursuant to the Insurance Agreement,
Grantor will deliver to Beneficiary an appropriate renewal policy (or a
certified copy thereof), together with evidence satisfactory to Beneficiary that
the applicable premium has been prepaid.

(c) Deposit for Premiums. On or before the date hereof, Grantor shall deposit
with Beneficiary an amount equal to 1/12th of the amount which Beneficiary
estimates will be required to make the next annual payments of the premiums for
the policies of insurance referred to in this Section (the “Insurance
Reserves”), multiplied by the number of whole and partial months which have
elapsed since the date one month prior to the most recent policy anniversary
date for each such policy. Thereafter, with each monthly payment under the Note,
Grantor will deposit an amount equal to 1/12th of the amount which Beneficiary
estimates will be required to pay the next required annual premium for each
insurance policy referred to in this Section. The purpose of these provisions is
to provide Beneficiary with sufficient funds on hand to pay all such premiums
thirty (30) days before the date on which they become past due. If Beneficiary,
in its sole discretion, determines that the funds reserved hereunder are, or
will be, insufficient, Grantor shall upon demand pay such additional sums as
Beneficiary shall determine necessary and shall pay any increased monthly
charges requested by Beneficiary. Provided no Event of Default exists hereunder,
Beneficiary will apply the amounts so deposited to the payment of such insurance
premiums when due, but in no event will Beneficiary be liable for any interest
on any amounts so deposited, and the money so received may be held and
commingled with Beneficiary’s own funds. Notwithstanding anything to the
contrary in this Section 4.5(c), the initial Grantor named herein shall only be
required to deposit Insurance Reserves with Beneficiary following the occurrence
and during the continuance of any Event of Default.

 

14



--------------------------------------------------------------------------------

(d) Application of Hazard Insurance Proceeds. Grantor shall promptly notify
Beneficiary of any damage or casualty to all or any portion of the Property or
Chattels. Beneficiary may participate in all negotiations and appear and
participate in all judicial arbitration proceedings concerning any insurance
proceeds which may be payable as a result of such casualty or damage, and may,
in Beneficiary’s sole discretion, compromise or settle, in the name of
Beneficiary, Grantor, or both any claim for any such insurance proceeds. Any
such insurance proceeds shall be paid to Beneficiary and shall be applied first
to reimburse Beneficiary for all costs and expenses, including attorneys’ fees,
incurred by Beneficiary in connection with the collection of such insurance
proceeds. The balance of any insurance proceeds received by Beneficiary with
respect to an insured casualty may, in Beneficiary’s sole discretion, either
(i) be retained and applied by Beneficiary toward payment of the Secured
Obligations, or (ii) be paid over, in whole or in part and subject to such
conditions as Beneficiary may impose, to Grantor to pay for repairs or
replacements necessitated by the casualty; provided, however, that if all of the
Secured Obligations have been performed or are discharged by the application of
less than all of such insurance proceeds, then any remaining proceeds will be
paid over to Grantor. Notwithstanding the preceding sentence, if (A) no Default
or Event of Default shall exist hereunder, and (B) the proceeds received by
Beneficiary (together with any other funds delivered by Grantor to Beneficiary
for such purpose) shall be sufficient, in Beneficiary’s reasonable judgment, to
pay for any restoration necessitated by the casualty, and (C) the cost of such
restoration shall not exceed $100,000.00, and (D) such restoration can be
completed, in Beneficiary’s judgment, at least ninety (90) days prior to the
maturity date of the Note, then Beneficiary shall apply such proceeds as
provided in clause (ii) of the preceding sentence. Beneficiary will have no
obligation to see to the proper application of any insurance proceeds paid over
to Grantor, nor will any such proceeds received by Beneficiary bear interest or
be subject to any other charge for the benefit of Grantor. Beneficiary may,
prior to the application of insurance proceeds, commingle them with
Beneficiary’s own funds and otherwise act with regard to such proceeds as
Beneficiary may determine in Beneficiary’s sole discretion.

(e) Successor’s Rights. Any person who acquires title to the Property or the
Chattels upon foreclosure hereunder will succeed to all of Grantor’s rights
under all policies of insurance maintained pursuant to this Section.

4.6 Maintenance and Repair of Property and Chattels. Grantor will at all times
maintain the Property and the Chattels in good condition and repair, will
diligently prosecute the completion of any building or other improvement which
is at any time in the process of construction on the Property, and will promptly
repair, restore, replace, or rebuild any part of the Property or the Chattels
which may be affected by any casualty or any public or private taking or injury
to the Property or the Chattels. All costs and expenses arising out of the
foregoing shall be paid by Grantor whether or not the proceeds of any insurance
or eminent domain shall be sufficient therefor. Grantor will comply with all
statutes, ordinances, and other governmental or quasi-governmental requirements
and private covenants relating to the ownership, construction, use, or operation
of the Property, including but not limited to any environmental or ecological
requirements; provided, that so long as Grantor is not otherwise in default
hereunder, Grantor may, upon providing Beneficiary with security reasonably
satisfactory to Beneficiary, proceed diligently and in good faith to contest the
validity or applicability of any such statute, ordinance, or requirement.
Beneficiary and any person authorized by Beneficiary may enter and inspect the
Property at all reasonable times, and may inspect the Chattels, wherever
located, at all reasonable times.

 

15



--------------------------------------------------------------------------------

4.7 Leases. Grantor shall timely pay and perform each of its obligations under
or in connection with the Leases, and shall otherwise pay such sums and take
such action as shall be necessary or required in order to maintain each of the
Leases in full force and effect in accordance with its terms. Grantor shall make
reasonable efforts to promptly furnish to Beneficiary copies of any notices
given to Grantor by the lessee under any Lease, alleging the default by Grantor
in the timely payment or performance of its obligations under such Lease and any
subsequent communication related thereto. Grantor shall also promptly furnish to
Beneficiary copies of any notices given to Grantor by the lessee under any
Lease, extending the term of any Lease, requiring or demanding the expenditure
of any sum by Grantor (or demanding the taking of any action by Grantor), or
relating to any other material obligation of Grantor under such Lease and any
subsequent communication related thereto. Grantor agrees that Beneficiary, in
its sole discretion, may advance any sum or take any action which Beneficiary
believes is necessary or required to maintain the Leases in full force and
effect, and all such sums advanced by Beneficiary, together with all costs and
expenses incurred by Beneficiary in connection with action taken by Beneficiary
pursuant to this Section, shall be due and payable by Grantor to Beneficiary
upon demand, shall bear interest until paid at the Default Rate (as defined in
the Note), and shall be secured by this Deed of Trust.

4.8 Eminent Domain; Private Damage. If all or any part of the Property is taken
or damaged by eminent domain or any other public or private action, Grantor will
notify Beneficiary promptly of the time and place of all meetings, hearings,
trials, and other proceedings relating to such action. Beneficiary may
participate in all negotiations and appear and participate in all judicial or
arbitration proceedings concerning any award or payment which may be due as a
result of such taking or damage, and may, in Beneficiary’s reasonable
discretion, compromise or settle, in the names of both Grantor and Beneficiary,
any claim for any such award or payment. Any such award or payment is to be paid
to Beneficiary and will be applied first to reimburse Beneficiary for all costs
and expenses, including attorneys’ fees, incurred by Beneficiary in connection
with the ascertainment and collection of such award or payment. The balance, if
any, of such award or payment may, in Beneficiary’s sole discretion, either
(a) be retained by Beneficiary and applied toward the Secured Obligations, or
(b) be paid over, in whole or in part and subject to such conditions as
Beneficiary may impose, to Grantor for the purpose of restoring, repairing, or
rebuilding any part of the Property affected by the taking or damage.
Notwithstanding the preceding sentence, if (i) no Default or Event of Default
shall have occurred and be continuing hereunder, and (ii) the proceeds received
by Beneficiary (together with any other funds delivered by Grantor to
Beneficiary for such purpose) shall be sufficient, in Beneficiary’s reasonable
judgment, to pay for any restoration necessitated by the taking or damage, and
(iii) the cost of such restoration shall not exceed $100,000.00, and (iv) such
restoration can be completed, in Beneficiary’s judgment, at least ninety
(90) days prior to the maturity date of the Note, and (v) the remaining Property
shall constitute, in Beneficiary’s sole judgment, adequate security for the
Secured Obligations, then Beneficiary shall apply such proceeds as provided in
clause (b) of the preceding sentence. Grantor’s duty to pay the Note in
accordance with its terms and to perform the other Secured Obligations will not
be suspended by the pendency or discharged by the conclusion of any proceedings
for the collection of any such award or payment, and any reduction in the
Secured Obligations resulting from Beneficiary’s

 

16



--------------------------------------------------------------------------------

application of any such award or payment will take effect only when Beneficiary
receives such award or payment. If this Deed of Trust has been foreclosed prior
to Beneficiary’s receipt of such award or payment, Beneficiary may nonetheless
retain such award or payment to the extent required to reimburse Beneficiary for
all costs and expenses, including attorneys’ fees, incurred in connection
therewith, and to discharge any deficiency remaining with respect to the Secured
Obligations.

4.9 Mechanics’ Liens. Grantor will keep the Property free and clear of all liens
and claims of liens by contractors, subcontractors, mechanics, laborers,
materialmen, and other such persons, and will cause any recorded statement of
any such lien to be released of record within thirty (30) days after the
recording thereof or such earlier date as may be necessary to stop a foreclosure
thereof. Notwithstanding the preceding sentence, however, Grantor will not be
deemed to be in default under this Section if (i) the aggregate amount of any
asserted liens does not exceed $100,000.00, or (ii) to the extent such liens
exceed $100,000.00, Grantor provides Beneficiary with such security as
Beneficiary may require to protect Beneficiary against all loss, damage and
expense which Beneficiary may incur as a result of such liens in excess of
$100,000.00, which security may consist of Grantor causing such liens in excess
of $100,000.00 to be bonded over or insured over. Any initiation of proceedings
to foreclose on any such lien, however, shall constitute a Default.

4.10 Defense of Actions. Grantor will defend, at Grantor’s expense, any action,
proceeding or claim which affects any property encumbered hereby or any interest
of Beneficiary in such property or in the Secured Obligations, and will
indemnify and hold Beneficiary harmless from all loss, damage, cost, or expense,
including attorneys’ fees, which Beneficiary may incur in connection therewith.

4.11 Expenses of Enforcement. Grantor will pay all costs and expenses, including
attorneys’ fees, which Beneficiary may incur in connection with any effort or
action (whether or not litigation or foreclosure is involved) to enforce or
defend Beneficiary’s rights and remedies under any of the Loan Documents,
including but not limited to all attorneys’ fees, appraisal fees, consultants’
fees, and other expenses incurred by Beneficiary in securing title to or
possession of, and realizing upon, any security for the Secured Obligations. All
such costs and expenses (together with interest thereon at the Default Rate from
the date incurred) shall constitute part of the Secured Obligations, and may be
included in the computation of the amount owed to Beneficiary for purposes of
foreclosing or otherwise enforcing this Deed of Trust.

4.12 Financial Reports. During the term of the Loan, Grantor shall supply to
Beneficiary (a) within forty-five (45) days following the end of each quarter,
Grantor’s quarterly and annual operating statements for the Property as of the
end of and for the preceding quarter and fiscal year, as applicable, in each
case prepared consistent with the form of operating statements delivered to
Beneficiary by Grantor prior to the date of this Deed of Trust;
(b) contemporaneously with Grantor’s delivery of each of such operating
statements, a certified rent roll signed and dated by Grantor in the form
delivered to Beneficiary prior to the date of this Deed of Trust; and (c) within
ninety (90) days following the end of each year, an annual balance sheet and
profit and loss statement of Grantor. The financial statements and reports
described in (a) and (c) above shall be in the detail set forth in the financial
statements delivered to Beneficiary by Grantor prior to the date of this Deed of
Trust, shall be prepared in accordance

 

17



--------------------------------------------------------------------------------

with generally accepted accounting principles consistently applied, and shall be
certified as true and correct by Grantor (or, if required by Beneficiary during
the continuation of an Event of Default or if required to comply with regulatory
requirements to which Beneficiary may be subject, by an independent certified
public accountant acceptable to Beneficiary). Grantor shall also furnish to
Beneficiary within forty-five (45) days of Beneficiary’s request, any other
financial reports or statements of Grantor as Beneficiary may reasonably request
to comply with regulatory requirements to which Beneficiary may be subject, or
as requested by Beneficiary in its sole discretion during the continuation of an
Event of Default. Upon Beneficiary’s demand after any Event of Default, or if
Beneficiary securitizes the Loan, Grantor shall supply to Beneficiary the items
required in (a) and (b) above on a monthly basis. Notwithstanding the foregoing,
for so long as KBS ADP Plaza, LLC is Grantor, any request or requirement that
Grantor deliver audited financials certified by an independent certified public
accountant may be satisfied by delivery of the audited financials for KBS Real
Estate Investment Trust, Inc.

4.13 Priority of Leases. To the extent Grantor has the right, under the terms of
any Lease, to make such Lease subordinate to the lien hereof, Grantor will, at
Beneficiary’s request and Grantor’s expense, take such action as may be required
to effect such subordination. Conversely, Grantor will, at Beneficiary’s request
and Grantor’s expense, take such action as may be necessary to subordinate the
lien hereof to any future Lease designated by Beneficiary.

4.14 Inventories; Assembly of Chattels. Upon the occurrence of any Event of
Default hereunder, Grantor will at Beneficiary’s request assemble the Chattels
and make them available to Beneficiary at any place designated by Beneficiary
which is reasonably convenient to both parties.

4.15 Compliance with Laws, Etc. Grantor shall comply in all material respects
with all applicable laws, rules, regulations and orders, such compliance to
include, without limitation, maintaining all Permits and paying before the same
become delinquent all taxes, assessments and governmental charges imposed upon
Grantor or the Property.

4.16 Records and Books of Account. Grantor shall keep accurate and complete
records and books of account, in which complete entries will be made in
accordance with generally accepted accounting principles consistently applied,
reflecting all financial transactions relating to the Property.

4.17 Inspection Rights. At any reasonable time, and from time to time, Grantor
shall permit Beneficiary, or any agents or representatives thereof, to examine
and make copies of and abstracts from the records and books of account of
Grantor, and to visit the Property and to discuss with Grantor the affairs,
finances and accounts of Grantor.

4.18 Change of Grantor’s Address or State of Organization. Grantor shall
promptly notify Beneficiary if changes are made in Grantor’s address from that
set forth in Section 9.10 hereof, or if Grantor shall either change its
“location” (as such term is used in Section 5.8 hereof), its state of
organization or if Grantor shall organize in any state other than the State of
Delaware.

 

18



--------------------------------------------------------------------------------

4.19 Further Assurances; Estoppel Certificates. Grantor will execute and deliver
to Beneficiary upon demand, and pay the costs of preparation and recording
thereof, any further documents which Beneficiary may request to confirm or
perfect the liens and security interests created or intended to be created
hereby, or to confirm or perfect any evidence of the Secured Obligations.
Grantor will also, within ten days after any request by Beneficiary, deliver to
Beneficiary a signed and acknowledged statement certifying to Beneficiary, or to
any proposed transferee of the Secured Obligations, (a) the balance of
principal, interest, and other sums then outstanding under the Note, and
(b) whether Grantor claims to have any offsets or defenses with respect to the
Secured Obligations and, if so, the nature of such offsets or defenses.

4.20 Costs of Closing. Grantor shall on demand pay directly or reimburse
Beneficiary for any actual costs or expenses pertaining to the closing of the
Loan, including, but not limited to, fees of counsel for Beneficiary, costs and
expenses for which invoices were not available at the closing of the Loan, or
costs and expenses which are incurred by Beneficiary after such closing,
including, without limitation, costs or expenses incurred to obtain originals or
copies of recorded or filed Loan Documents and UCC financing statements. All
such costs and expenses (together with interest thereon at the Default Rate from
the date incurred by Beneficiary) shall constitute a part of the Secured
Obligations, and may be included in the computation of the amount owed to
Beneficiary for purposes of foreclosing or otherwise enforcing this Deed of
Trust.

4.21 Fund for Electronic Transfer. All monthly payments of principal and
interest on the Note, and escrow deposits, if any, under this Deed of Trust,
shall be made by Grantor by electronic funds transfer from a bank account
established and maintained by Grantor for such purpose. Grantor shall establish
and maintain such an account until the Note is fully paid and shall direct the
depository of such account in writing to so transmit such payments on or before
the respective due dates to the account of Beneficiary as shall be designated by
Beneficiary in writing.

4.22 Use. Grantor shall use the Property solely for the operation of an office
complex, and for no other use or purpose.

4.23 Management. The Property shall be managed by CB Richard Ellis (“Property
Manager”) under a management agreement previously delivered to, and approved, by
Beneficiary (the “Management Agreement”). If Grantor shall terminate or permit
any amendment to or modification of the Management Agreement, or permit
management of the Property by any person or entity other than Property Manager
(“New Property Manager”), Grantor shall promptly provide Beneficiary with notice
thereof and any such New Property Manager shall have management expertise in
managing properties similar in size and type to the Property. Beneficiary hereby
approves any of the following as New Property Managers: Jones Lang and PM Realty
Group. Following a transfer of the Property by the initial Grantor named herein
pursuant to the provisions of Section 5.4(c), below, Beneficiary’s prior written
consent shall be required for (a) any termination or modification of the
Management Agreement, (b) management of the Property by any person or entity
other than Property Manager, and (c) any leasing agreement affecting the
Property entered into by Grantor and any termination or modification of any such
leasing agreement.

 

19



--------------------------------------------------------------------------------

4.24 Secondary Market Transactions. Beneficiary shall have the right at any
time: (a) to participate, syndicate or securitize all or any portion of its
interest in the Loan, (b) to cause the Loan to be split into senior and one or
more junior or mezzanine Loans in whatever proportion Beneficiary deems
appropriate (which Loans may be secured by mortgages, deeds of trust and/or a
pledge of direct or indirect partnership or membership interests in Grantor),
and (c) to create one or more senior and subordinate notes (i.e., an A/B or
A/B/C structure) or multiple components of such note or notes, and thereafter to
sell, assign, participate, syndicate or securitize all or any part of any
variant of the Loan (any of the foregoing, a “Secondary Market Transaction”).
Grantor shall cooperate with Beneficiary to facilitate any Secondary Market
Transaction and the rating of the Loan (or any resulting variant thereof) and of
each securitization in which one or more Loans are included; provided that
Grantor shall not be required to (i) incur any out-of-pocket expense in
connection therewith unless Beneficiary agrees to pay for such out-of-pocket
expenses as they are incurred by Grantor, (ii) agree to a modification of any
Loan document, or (iii) take any actions that would impose a significant burden
on Grantor, including, without limitation, requesting executives of Grantor or
other executives of entities holding an interest (direct or indirect) in Grantor
to participate in any form of presentation regarding the Property or the Loans.
Grantor’s cooperation obligation shall continue until the Loan has been sold
through a Secondary Market Transaction.

4.25 Cash Management. Following any transfer of the Property pursuant to the
provisions of Section 5.4(c), below, or at any time after the closing of the
Loan upon no less than thirty (30) days’ prior written notice by Beneficiary,
Grantor shall establish an account (the “Clearing Account”) under the sole
dominion and control of Beneficiary at a bank (the “Clearing Bank”) into which
all proceeds from the Property will be deposited during the Loan term. The
Clearing Bank will be selected by Grantor but must be acceptable to Beneficiary.
Grantor shall be required to notify each tenant of the Property to remit all
amounts due with respect to the Property directly to the Clearing Account.
Unless a Cash Management Period (as defined below) is continuing, all funds
deposited into the Clearing Account shall be swept by the Clearing Bank into
Grantor’s operating account at the Clearing Bank. There shall be no restrictions
on Grantor’s use of the operating account. During the continuance of a Cash
Management Period, funds deposited into the Clearing Account shall be
transferred by the Clearing Bank on a daily basis into a deposit account (the
“Deposit Account”) under the sole dominion and control of the Beneficiary at a
bank selected by Beneficiary (the “Deposit Bank”). All funds in the Deposit
Account shall be applied as follows: (a) first, to be used to cover interest
payments under the Note, (b) second, disbursed monthly to Grantor in an amount
sufficient to allow Grantor to make Permitted REIT Distributions (as that term
is defined in the Note), (c) third, to fund any reserves established under the
terms of the Loan Documents, and (d) fourth, to pay operating expenses and
capital expenses of the Property. Notwithstanding the foregoing subsections
(c) and (d), during the continuance of a Cash Management Period, all amounts on
deposit in the Deposit Account, after monthly payment to the Grantor of funds
sufficient to allow Grantor to make Permitted REIT Distributions, shall be
additional cash collateral for the Loan and applied to Grantor’s outstanding
obligations under the Loan as Beneficiary may elect. A “Cash Management Period”
shall commence upon the occurrence and continuance of an Event of Default, and
shall end if the Event of Default has been cured. Except as otherwise expressly
provided herein to the contrary, Grantor shall have the right under all
circumstances to use proceeds from the Property first to make Permitted REIT
Distributions before applying such proceeds to any debt service or reserve or
other payment obligations under the Loan.

 

20



--------------------------------------------------------------------------------

4.26 Hazardous Substances. Grantor covenants and agrees as follows:

(a) Grantor will (i) comply with all Environmental Laws applicable to the
ownership or use of the Property, (ii) use its best efforts to cause all tenants
and other persons occupying the Property to comply with all Environmental Laws,
(iii) immediately pay or cause to be paid all costs and expenses incurred in
such compliance, and (iv) keep or cause the Property to be kept free and clear
of any liens imposed thereon pursuant to any Environmental Laws.

(b) Grantor will not generate, use, treat, store, Release or dispose of, or
permit the generation, use, treatment, storage, Release or disposal of, any
Hazardous Substances on the Property, or transport or permit the transportation
of any Hazardous Substances to or from the Property, in each case in any
quantity or manner which violates any Environmental Law. The foregoing to the
contrary notwithstanding, (i) Grantor may store, maintain and use on the
Property janitorial and maintenance supplies, paint and other Hazardous
Substances of a type and in a quantity readily available for purchase by the
general public and normally stored, maintained and used by owners and managers
of properties of a type similar to the Property, and (ii) tenants of the
Property may store, maintain and use on the Property (and, if any tenant is a
retail business, hold in inventory and sell in the ordinary course of such
tenant’s business) Hazardous Substances of a type and quantity readily available
for purchase by the general public and normally stored, maintained and used
(and, if tenant is a retail business, sold) by tenants in similar lines of
business on properties similar to the Property.

(c) If Beneficiary (i) has knowledge of any pending or threatened Environmental
Claim against Grantor or the Property or (ii) has reason to believe that the
Grantor or the Property are in violation of any Environmental Law or
(iii) receives a request for an environmental site assessment report from a
regulatory or other governmental entity with jurisdiction over Beneficiary, then
at Beneficiary’s written request, at any time and from time to time, Grantor
will provide to Beneficiary an environmental site assessment report concerning
the Property, prepared by an environmental consulting firm approved by
Beneficiary, indicating the presence or absence of Hazardous Substances and the
potential cost of any removal or remedial action in connection with any
Hazardous Substances on the Property (except that any request arising from
clause (iii) above shall be at Beneficiary’s sole cost and expense). Except as
provided above, any such environmental site assessment report shall be conducted
at Grantor’s sole cost and expense. If Grantor fails to deliver to Beneficiary
any such environmental site assessment report within thirty (30) days after
being requested to do so by Beneficiary pursuant to this Section 4.26,
Beneficiary may obtain the same, and Grantor hereby grants to Beneficiary and
its agents access to the Property and specifically grants to Beneficiary an
irrevocable nonexclusive license to undertake such an assessment, and the cost
of such assessment (together with interest thereon at the Default Rate as
defined in the Note) will be payable by Grantor on demand.

(d) Beneficiary may, at its option, at any time and from time to time, perform
at its sole cost and expense an environmental site assessment report for the
Property, and

 

21



--------------------------------------------------------------------------------

Grantor hereby grants to Beneficiary and its agents access to the Property upon
reasonable prior notice to Grantor, and specifically grants to Beneficiary an
irrevocable non-exclusive license to undertake such an assessment, expressly
excluding any invasive inspections. Grantor shall have the right to have an
agent or representative of Grantor present during any such inspection.

(e) Grantor will advise Beneficiary in writing immediately upon learning of any
of the following: (i)any pending or threatened Environmental Claim against
Grantor or the Property; (ii) any condition or occurrence on the Property that
(A) results in noncompliance by Grantor with any applicable Environmental Law,
or (B) could reasonably be anticipated to form the basis of an Environmental
Claim against Grantor or the Property; (iii) any condition or occurrence on the
Property that could reasonably be anticipated to cause the Property to be
subject to any restrictions on the ownership, occupancy, use or transferability
of the Property under any Environmental Law; and (iv) the taking of any removal
or remedial action in response to the actual or alleged presence, in any
quantity or manner which violates any Environmental Law, of any Hazardous
Substances on the Property. Each such notice shall describe in reasonable detail
the nature of the claim, investigation, condition, occurrence or removal or
remedial action and Grantor’s response thereto. In addition, Grantor will
provide Beneficiary with copies of all communications to or from Grantor and any
governmental agency relating to Environmental Laws, all communications to or
from Grantor and any person relating to Environmental Claims, and such detailed
reports of any Environmental Claim as may be requested by Beneficiary.

(f) Beneficiary shall have the right but not the obligation to participate in or
defend, as a party if it so elects, any Environmental Claim. Without
Beneficiary’s prior written consent, Grantor shall not enter into any
settlement, consent or compromise with respect to any Environmental Claim that
might impair the value of the Property.

(g) At its sole expense, Grantor will conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Substances from the Property
which must be so removed or cleaned up in accordance with the requirements of
any applicable Environmental Laws, to the reasonable satisfaction of a
professional environmental consultant selected by Beneficiary, and in accordance
with all such requirements and with orders and directives of all governmental
authorities. If all or any portion of the Loan shall be outstanding, Grantor may
prepay the Loan in full, together with all applicable prepayment penalties, in
lieu of complying with the preceding sentence.

(h) Grantor will defend (with attorneys satisfactory to the Indemnitees),
protect, indemnify and hold harmless each of the Indemnitees and its respective
officers, directors, employees, attorneys and agents from and against any and
all liabilities, obligations (including removal and remedial actions), losses,
damages (including foreseeable and unforeseeable consequential damages and
punitive damages), penalties, actions, judgments, suits, claims, costs, expenses
and disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) of any kind or nature whatsoever that may at any time be incurred
by, imposed on or asserted against any of them directly or indirectly based on,
or arising or resulting from (i) the actual or alleged presence of Hazardous
Substances on the Property in any quantity or manner which violates
Environmental Law, or the removal, handling, transportation, disposal

 

22



--------------------------------------------------------------------------------

or storage of such Hazardous Substances, (ii) any Environmental Claim with
respect to Grantor or the Property, or (iii) the exercise of any Indemnitee’s
rights under this Section 4.26 (collectively, the “Indemnified Matters”),
regardless of when such Indemnified Matters arise, but excluding any Indemnified
Matter arising out of the gross negligence or willful misconduct of any
Indemnitee or with respect to Hazardous Substances first Released on the
Property after the earlier of (1) the date neither Grantor nor any of its
affiliates holds title to or any other interest in or lien on the Property as a
result of a transfer permitted under Section 5.4(c), below, or through
foreclosure (or deed in lieu thereof) of the lien of the Deed of Trust, or
(2) the payment in full of the Secured Obligations. To the extent that this
indemnity is unenforceable because it violates any law or public policy, Grantor
agrees to contribute the maximum portion that it is permitted to contribute
under applicable law to the payment and satisfaction of all Indemnified Matters.
For the purposes of the preceding sentence, “the Secured Obligations have been
paid in full” shall mean the Secured Obligations have been voluntarily repaid in
full by Grantor in cash, only, and shall not include the acceptance by
Beneficiary of a deed in lieu of foreclosure or the making of any bid made by
Beneficiary in connection with a foreclosure of the Property.

(i) Grantor will reimburse each Indemnitee for all sums paid and costs incurred
by such Indemnitee with respect to any Indemnified Matter within ten (10) days
following written demand therefor, with interest thereon at the Default Rate (as
defined in the Note) if not paid within such ten (10) day period.

(j) Should any Indemnitee institute any action or proceeding at law or in
equity, or in arbitration, to enforce any provision of this Deed of Trust
(including an action for declaratory relief or for damages by reason of any
alleged breach of any provision of this Section 4.26) or otherwise in connection
with this Deed of Trust or any provision hereof, it shall be entitled to recover
from Grantor its reasonable attorneys’ fees and disbursements incurred in
connection therewith if it is the prevailing party in such action or proceeding,
including fees and disbursements incurred on appeal.

(k) THE INDEMNITIES CONTAINED IN THIS SECTION 4.26 SHALL APPLY TO EACH
INDEMNIFIED PARTY WITH RESPECT TO LOSSES WHICH IN WHOLE OR IN PART ARE CAUSED BY
OR ARISE OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNIFIED PARTY OR
ANY STRICT LIABILITY.

(l) Grantor agrees that notwithstanding any term or provision contained in the
Loan Documents to the contrary, the obligations of Grantor as set forth in this
Section 4.26 shall be exceptions to any non-recourse or exculpatory provision
relating to the Loan, and Grantor shall be fully liable for the performance of
its obligations under this Section, and such liability shall not be limited to
the original principal amount of the Loan.

(m) The liability of Grantor under this Section 4.26 shall in no way be limited
to or impaired by any amendment or modification of the provisions of the Loan
Documents unless such amendment or modification expressly refers to this
Section 4.26. In addition, the liability of Grantor under this Section 4.26
shall in no way be limited or impaired by (i) any extensions of time for
performance required by any of the Loan Documents, (ii) any sale, assignment or
foreclosure of the Note or any sale or transfer of all or any part of the
Property, (iii) any exculpatory provision in any of the Loan Documents limiting
any

 

23



--------------------------------------------------------------------------------

Indemnitee’s recourse to property encumbered by this Deed of Trust or to any
other security, or limiting the Indemnitees’ rights to a deficiency judgment
against Grantor, (iv) the accuracy or inaccuracy of the representations and
warranties made by Grantor under any of the Loan Documents, (v) the release of
Grantor or any other person from performance or observance of any of the
agreements, covenants, terms or conditions contained in any of the Loan
Documents by operation of law, any Indemnitee’s voluntary act, or otherwise,
(vi) the release or substitution in whole or in part of any security for the
Note or (vii) Beneficiary’s failure to record this Deed of Trust or file any
financing statements (or Beneficiary’s improper recording or filing of any
thereof) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Note; and, in any such case, whether
with or without notice to Grantor and with or without consideration.
Notwithstanding the foregoing, and notwithstanding anything else stated to the
contrary in this Deed of Trust, none of the constituent members or partners in
Grantor (nor any of their constituent members or partners) shall have any
liability whatsoever for any of Grantor’s obligations hereunder.

(n) The provisions of this Section 4.26 shall be binding on and inure to the
benefit of Grantor, the Indemnitees, and their respective successors and
assigns. Without limiting the generality of the foregoing, the provisions of
this Section 4.26 shall inure to the benefit of each assignee or holder of the
Note and each of such assignee’s or holder’s officers, directors, employees,
agents and affiliates. Notwithstanding the foregoing, Grantor, without the prior
written consent of Beneficiary in each instance, may not assign, transfer or set
over in whole or in part, all or any part of its benefits, rights, duties and
obligations hereunder.

(o) THE PROVISIONS OF THIS SECTION 4.26 SHALL SURVIVE FORECLOSURE, THE
RECONVEYANCE, TERMINATION AND RELEASE OF THIS DEED OF TRUST, BUT GRANTOR’S
LIABILITY HEREUNDER SHALL BE SUBJECT TO SECTION 18 OF THE NOTE.

4.27 Heat Pump Repairs. Grantor will have twelve (12) months following the date
of this Deed of Trust to replace the existing heat pumps that serve the HVAC
system at the Property with an alternative system that serves the HVAC system.
If Grantor does not replace the existing heat pumps as provided above and within
the time period provided above, Grantor will have ninety (90) days (following
the expiration of the twelve (12) month period set forth above) to install
code-required auxiliary drains underneath the replacement heat pumps, as noted
in Section XI, Item 26 of the Property Condition Assessment dated October 11,
2007, prepared by Marx/Okubo Associates, Inc. Grantor’s failure to replace the
existing heat pumps with an alternative system within twelve (12) months
following the date of this Deed of Trust shall not constitute a default under
the Loan.

Article 5

GRANTOR’S NEGATIVE COVENANTS

5.1 Waste and Alterations. Grantor will not commit or permit any waste with
respect to the Property or the Chattels. Grantor shall not cause or permit any
part of the Property, including but not limited to any building, structure,
parking lot, driveway, landscape scheme, timber, or other ground improvement, to
be removed, demolished, or materially altered without the prior written consent
of Beneficiary.

 

24



--------------------------------------------------------------------------------

5.2 Zoning and Private Covenants. Grantor will not initiate, join in, or consent
to any change in any zoning ordinance or classification, any change in the “zone
lot” or “zone lots” (or similar zoning unit or units) presently comprising the
Property, any transfer of development rights, any change in any private
restrictive covenant, or any change in any other public or private restriction
limiting or defining the uses which may be made of the Property or any part
thereof, without the prior written consent of Beneficiary. If under applicable
zoning provisions the use of all or any part of the Property is or becomes a
nonconforming use, Grantor will not cause such use to be discontinued or
abandoned without the prior written consent of Beneficiary, and Grantor will use
its best efforts to prevent the tenant under any Lease from discontinuing or
abandoning such use.

5.3 Interference with Leases.

(a) Subject to the provisions of Section 5.3(d) hereof, Grantor will neither do,
nor neglect to do, anything which may cause or permit the termination of any
Lease of all or any part of the Property, or cause or permit the withholding or
abatement of any rent payable under any such Lease.

(b) Subject to the provisions of Section 5.3(d) hereof, without Beneficiary’s
prior written consent, which may be granted or withheld in Beneficiary’s sole
discretion, Grantor shall not enter into or modify any Lease of all or any part
of the Property. Any submission by Grantor for Beneficiary’s approval of a Lease
or modification thereof shall be accompanied by a copy of such Lease or
modification, a Lease abstract, a then-current rent roll for the Property,
year-to-date and prior year operating statements for the Property, and a cover
letter requesting Beneficiary’s approval which contains a signature line on
which Beneficiary may evidence its approval of such Lease or modification.

(c) Except with the prior written consent of Beneficiary, which may be granted
or withheld in Beneficiary’s sole discretion, Grantor will not (i) collect rent
from all or any part of the Property for more than one month in advance,
(ii) assign the rents from the Property or any part thereof, or (iii) subject to
the provisions of Section 5.3(d) hereof, consent to the cancellation or
surrender of all or any part of any Lease, except that Grantor may in good faith
terminate any Lease for nonpayment of rent or other material breach by the
tenant.

(d) Notwithstanding anything stated to the contrary in this Section 5.3, and
provided that no Event of Default exists and is continuing, Beneficiary’s
approval shall not be required with respect to any new Lease entered into by the
initial Grantor named herein for the Property in the future or with respect to
any amendment, modification, extension, expansion or termination of any existing
Lease or future Lease; provided, however, that Grantor shall promptly deliver to
Beneficiary a copy of any new Lease entered into by Grantor and any lease
amendment, modification, extension, expansion or termination of any existing
Lease or future Lease entered into by Grantor.

 

25



--------------------------------------------------------------------------------

(e) Without limiting the generality of the foregoing, whether or not
Beneficiary’s consent to the cancellation or surrender of any Lease is required
hereunder, Beneficiary may (i) require that Grantor deposit into an escrow
account acceptable to Beneficiary in its reasonable discretion all cancellation
penalties or other consideration paid to Grantor in an amount equal to or
greater than $100,000.00 (and any such termination fees received by Grantor
under said $100,000.00 may be retained by Grantor) in connection with such
cancellation or surrender (the “Termination Fees”); provided, however, that the
amount of any Termination Fees required to be deposited by Grantor under this
Section 5.3 shall be limited to the lesser of (1) the actual amount of the Lease
termination payment, and (2) the amount needed to cover the retenanting costs of
the vacant space, and (ii) impose such restrictions and conditions on the timing
and amount of disbursements of the Termination Fees from such escrow account as
Beneficiary may require in its reasonable discretion, including, without
limitation (A) requiring that (1) such vacant space be relet to a tenant and
under a Lease acceptable to Beneficiary in its reasonable discretion (an
“Approved Lease”), (2) the tenant under the Approved Lease is in occupancy of
the Property and paying rent, (3) Grantor provide to Beneficiary a tenant
estoppel certificate from the tenant under the Approved Lease in a form
acceptable to Beneficiary in Beneficiary’s reasonable discretion, and
(4) Grantor provide to Beneficiary evidence acceptable to Beneficiary in its
reasonable discretion that all improvements to the Property required by the
Approved Lease have been completed, and (B) limiting the amount of such
disbursement to the lesser of the actual cost of retenanting such space or the
amount calculated by dividing the Termination Fees by the total square feet of
space vacated, then multiplying that result by the number of square feet of
newly leased space under the applicable Lease or Approved Lease, as the case may
be. If at any time the amount of Termination Fees held by Beneficiary exceeds
the estimated amount needed for retenanting costs, such excess amount shall be
promptly remitted back to Grantor. Notwithstanding anything stated to the
contrary herein, Permitted REIT Distributions (as defined in the Note) shall
have priority over the requirement to deposit Termination Fees pursuant to this
Section 5.3(e) and the provisions of subsection 5.3(e)(ii)(A) shall apply only
after a transfer of the Property by the initial Grantor named herein pursuant to
the provisions of Section 5.4(c), below. Grantor hereby grants to Beneficiary a
security interest in the Termination Fees and agrees that, following the
occurrence of any Event of Default, Beneficiary may apply the Termination Fees
against the Secured Obligations in such order and manner as Beneficiary may
elect in its sole discretion.

5.4 Transfer or Further Encumbrance of Property.

(a) Without Beneficiary’s prior written consent, which consent may be granted or
withheld in Beneficiary’s sole and absolute discretion, Grantor shall not
(i) sell, assign, convey, transfer or otherwise dispose of any legal, beneficial
or equitable interest in all or any part of the Property, (ii) permit or suffer
any owner, directly or indirectly, of any beneficial interest in the Property or
Grantor to transfer such interest, whether by transfer of partnership,
membership, stock or other beneficial interest in any entity or otherwise, or
(iii) mortgage, hypothecate or otherwise encumber or permit to be encumbered or
grant or permit to be granted a security interest in all or any part of the
Property or Grantor or any beneficial or equitable interest in either the
Property or Grantor. The provisions of this Section shall not prohibit transfers
of title or interest under any will or testament or applicable law of descent.

 

26



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of Section 5.4(a), the initial Grantor named
herein shall have the right to modify its organizational documents and/or
structure without Beneficiary’s consent provided that such modifications do not
result in a violation this Section 5.4. In addition, the provisions of this
Section 5.4 shall not prohibit transfers, pledges or the incurring of debt or
other liabilities or obligations, or the signing of guarantees or other
agreements by (or impose any financial covenants of any kind, including, without
limitation, net worth requirements, on) KBS Limited Partnership or any of the
direct or indirect owners of KBS Limited Partnership, provided that (i) KBS Real
Estate Investment Trust, Inc. (“KBS REIT”) continues to directly or indirectly
own Grantor and (ii) the sole asset manager of KBS REIT is any one or more of
the following: (A) an entity indirectly or directly owned and controlled by
Peter Bren and/or Charles Schreiber, Jr., or (B) an entity reasonably acceptable
to Beneficiary using commercial standards customarily applied by prudent
institutional mortgage lenders for similar loans.

(c) Notwithstanding the provisions of Section 5.4(a) to the contrary,
Beneficiary shall permit transfer of the Property twice, provided that all of
the following conditions are satisfied with respect to each such transfer:
(i) no Event of Default has occurred and is continuing; (ii) Grantor has paid to
Beneficiary an assumption fee of one percent (1%) of the outstanding principal
balance of the Secured Obligations; (iii) if the proposed transferee is a land
trust, Beneficiary has received a first-lien collateral assignment of all
beneficial interest therein; (iv) Beneficiary has received and has had a
reasonable opportunity to review and approve all organizational documentation of
the proposed transferee, including, without limitation, certificates and
articles of formation, partnership and operating agreements, bylaws,
certificates of good standing and authorizing resolutions and review all
documents and agreements executed or to be executed in connection with the
proposed transfer; (v) the non-economic terms (e.g., those terms other than
interest rate, payment schedule, principal balance, and non-recourse nature
(subject to exceptions thereto customarily included by Beneficiary in loan
documents)) of the Loan Documents have been modified as Beneficiary may request
in good faith; (vi) the proposed transferee has assumed all of Grantor’s
obligations under the Loan Documents; (vii) Beneficiary has received at least
thirty (30) days’ prior written notice of the proposed transfer; (viii) the
proposed transferee (and, if applicable, its general partners) has a
satisfactory history and recent experience of owning, operating and leasing
property similar to the Property; (ix) the proposed transferee (and, if
applicable, its general partners) has, in the reasonable judgment of
Beneficiary, a satisfactory credit history and professional reputation and
character; (x) the Debt Service Coverage Ratio (as hereinafter defined) is not
less than 1.50x, and Beneficiary receives satisfactory evidence that such ratio
will be maintained for the succeeding twelve (12) months; (xi) the Loan-to-Value
Ratio (as hereinafter defined), taking into account all obligations secured by
liens on the Property does not exceed 65%; (xii) Grantor pays all costs and
expenses incurred by Beneficiary in connection with such transfer, including,
without limitation, all legal, processing, accounting, title insurance, and
appraisal fees, whether or not such transfer is actually consummated; (xiii) at
Beneficiary’s option, Beneficiary has received an endorsement to its mortgagee’s
title insurance policy at Grantor’s expense, which endorsement states that the
lien of this Deed of Trust remains a first and prior lien against the Property
subject to no exceptions other than as approved by Beneficiary; (xiv) principals
of the proposed transferee satisfying, in the reasonable judgment of
Beneficiary, Beneficiary’s then applicable credit review and underwriting
standards, execute a guaranty agreement guaranteeing the recourse obligations of
Grantor under the Loan Documents and an environmental indemnity

 

27



--------------------------------------------------------------------------------

agreement in form and substance acceptable to Beneficiary in its sole
discretion; (xv) a written opinion of counsel for the proposed transferee and
its principals satisfactory to Beneficiary shall be delivered to Beneficiary,
including, without limitation, the existence, authority and due execution, and
enforceability of the Loan Documents as assumed by the proposed transferee and
enforceability of any and all documents executed by the proposed transferee and
its principals in connection with such transfer, (xvi) the proposed transferee,
any person or entity executing any loan documents in connection with the
transfer, and their respective constituents, are not in violation of any laws
relating to terrorism or money laundering, including without limitation,
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, and the Bank Secrecy Act, as
amended by the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, as such laws have been
or may hereafter be, renewed, extended, amended or replaced,
(xvii) Beneficiary’s receipt of such new or increased impounds as Beneficiary
may require, including, without limitation, Tax Reserves, Insurance Reserves,
tenant improvement and leasing commissions, capital improvements, capital
expenditures and deferred maintenance, and the amendment of the Loan Documents
to require the proposed transferee to make monthly deposits of such new or
increased impounds for such purposes thereafter; and (xviii) the proposed
transferee establishes and maintains a Clearing Account (as defined in
Section 4.25, above) in compliance with the cash management provisions of
Section 4.25 hereof. Upon the satisfaction of the foregoing conditions and
execution of assumption documents in form and substance satisfactory to
Beneficiary, Beneficiary shall release Grantor from liability under the Loan
Documents other than any such liability that arose on or prior to the effective
date of the assumption or could be based on any event that occurred or any state
of affairs that existed prior to or as of the effective date of the assumption
(including, without limitation, any liability arising under the exceptions to
the non recourse provisions of the Loan Documents, and any liability arising
under any environmental indemnity agreement). Notwithstanding the foregoing or
any provision contained in the Loan Documents to the contrary, in connection
with a permitted transfer of the Property pursuant to the provisions of this
Section 5.4(c), at any time after the “Lockout Expiration Date” (as defined in
the Note) Grantor shall have the right to prepay a portion of the principal
balance of the Note in an amount necessary to satisfy the requirements of
subsections 5.4(c)(x) and (xi) above (provided that Grantor shall pay
Beneficiary the prepayment premium required pursuant to Section 5(b) of the Note
calculated on the amount of principal being paid, and further provided that such
prepayment shall not exceed the minimum amount necessary to satisfy such
requirements of subsections 5.4(c)(x) and (xi) above).

(d) The term “Debt Service Coverage Ratio” shall mean the ratio, as reasonably
determined by Beneficiary, of (i) Net Operating Income for the preceding twelve
(12) calendar months for the Property, to (ii) the annual debt service payments
due under the Loan and on all other indebtedness secured, or to be secured, by a
lien on all or any part of the Property, where “Net Operating Income” shall mean
all gross revenues generated by the Property (excluding loans or contributions
to capital), less operating expenses (other than debt service payments due under
the Loan), as determined on a cash accounting basis, as of the date of such
calculation for the period in question, adjusted, however, so that (A) operating
expenses shall be deemed to include (1) a management fee equal to the greater of
the actual management fee for the Property or four percent (4%) of gross
revenues, and (2) a tenant improvement, leasing commission, and capital
improvement reserve equal to $0.75 per rentable square foot per year,

 

28



--------------------------------------------------------------------------------

(B) payments of operating expenses, including property taxes and assessments and
insurance expenses, are to be spread out over the period during which they
accrued and shall be adjusted for any known future changes to any such expenses,
(C) prepaid rents and other prepaid payments received are to be spread out over
the periods during which such rents or payments are earned or applicable,
(D) security deposits shall not be included as items of income until duly
applied or earned, (E) gross revenue shall be based on a lease-in-place analysis
which reflects then current Leases in place, as determined by Beneficiary, in
its reasonable discretion, in accordance with its standard underwriting
criteria, consistently applied, and excluding extraordinary, or one time items,
and (F) any refunds or rebates to operating expenses are to be applied and
credited against the applicable operating expenses for the period that such
operating expenses were incurred. Debt Service Coverage Ratio shall be
calculated on a cash flow basis. The “Loan-to-Value Ratio” shall be the ratio,
as determined by Beneficiary, of the aggregate principal balance of the Note and
all other indebtedness secured by liens or encumbrances against the Property to
the fair market value of the Property, as such fair market value is determined
by an M.A.I. appraisal satisfactory to Beneficiary (the “Appraisal”). Upon
Beneficiary’s request, Grantor shall deliver the appraisal to Beneficiary at
Grantor’s sole cost and expense.

5.5 Further Encumbrance of Chattels. Grantor will neither create nor permit any
lien, security interest or encumbrance against the Chattels or Intangible
Personalty or any part thereof or interest therein, other than the liens and
security interests created by the Loan Documents, without the prior written
consent of Beneficiary, which may be withheld for any reason.

5.6 Assessments Against Property. Grantor will not, without the prior written
approval of Beneficiary, which may be withheld for any reason, consent to or
allow the creation of any so-called special districts, special improvement
districts, benefit assessment districts or similar districts, or any other body
or entity of any type, or allow to occur any other event, that would or might
result in the imposition of any additional taxes, assessments or other monetary
obligations or burdens on the Property, and this provision shall serve as RECORD
NOTICE to any such district or districts or any governmental entity under whose
authority such district or districts exist or are being formed that, should
Grantor or any other person or entity include all or any portion of the Property
in such district or districts, whether formed or in the process of formation,
without first obtaining Beneficiary’s express written consent, the rights of
Beneficiary in the Property pursuant to this Deed of Trust or following any
foreclosure of this Deed of Trust, and the rights of any person or entity to
whom Beneficiary might transfer the Property following a foreclosure of this
Deed of Trust, shall be senior and superior to any taxes, charges, fees,
assessments or other impositions of any kind or nature whatsoever, or liens
(whether statutory, contractual or otherwise) levied or imposed, or to be levied
or imposed, upon the Property or any portion thereof as a result of inclusion of
the Property in such district or districts.

5.7 Transfer or Removal of Chattels. Grantor will not sell, transfer or remove
from the Property all or any part of the Chattels, unless the items sold,
transferred, or removed are simultaneously replaced with similar items of equal
or greater value.

 

29



--------------------------------------------------------------------------------

5.8 Change of Name, Organizational I.D. No. or Location. Grantor will not change
its name or the name under which it does business (or adopt or begin doing
business under any other name or assumed or trade name), change its
organizational identification number, or change its location, without first
notifying Beneficiary of its intention to do so and delivering to Beneficiary
such organizational documents of Grantor and executed modifications or
supplements to this Deed of Trust (and to any financing statement which may be
filed in connection herewith) as Beneficiary may require. For purposes of the
foregoing, Grantor’s “location” shall mean (a) if Grantor is a registered
organization, Grantor’s state of registration, (b) if Grantor is an individual,
the state of Grantor’s principal residence, or (c) if Grantor is neither a
registered organization nor an individual, the state in which Grantor’s place of
business (or, if Grantor has more than one place of business, the Grantor’s
chief executive office) is located.

5.9 Improper Use of Property or Chattels. Grantor will not use the Property or
the Chattels for any purpose or in any manner which violates any applicable law,
ordinance, or other governmental requirement, the requirements or conditions of
any insurance policy, or any private covenant.

5.10 ERISA. Grantor shall not engage in any transaction which would cause the
Note (or the exercise by Beneficiary of any of its rights under the Loan
Documents) to be a non-exempt, prohibited transaction under ERISA (including for
this purpose the parallel provisions of Section 4975 of the Internal Revenue
Code of 1986, as amended), or otherwise result in Beneficiary being deemed in
violation of any applicable provisions of ERISA. Grantor shall indemnify,
protect, defend, and hold Beneficiary harmless from and against any and all
losses, liabilities, damages, claims, judgments, costs, and expenses (including,
without limitation attorneys’ fees and costs incurred in the investigation,
defense, and settlement of claims and in obtaining any individual ERISA
exemption or state administrative exception that may be required, in
Beneficiary’s sole and absolute discretion) that Beneficiary may incur, directly
or indirectly, as the result of the breach by Grantor of any warranty or
representation set forth in Section 3.3(x) hereof or the breach by Grantor of
any covenant contained in this Section. This indemnity shall survive any
termination, satisfaction or foreclosure of this Deed of Trust and shall not be
subject to the limitation on personal liability described in the Note.

5.11 Use of Proceeds. Grantor will not use any funds advanced by Beneficiary
under the Loan Documents for household or agricultural purposes, to purchase
margin stock, or for any purpose prohibited by law.

5.12 Single Purpose Entity. Grantor shall not engage in any business other than
the ownership, development, operation and disposition of the Property, and shall
not own any assets other than those related to the Property, and shall not incur
any subordinated debt or unsecured debt except customary lease financings of
non-fixture equipment in the ordinary course of Grantor’s business and except to
trade creditors and service providers in the ordinary course of Grantor’s
business.

 

30



--------------------------------------------------------------------------------

Article 6

EVENTS OF DEFAULT

Each of the following events will constitute an event of default (an “Event of
Default”) under this Deed of Trust and under each of the other Loan Documents:

6.1 Failure to Make Payments. Grantor’s failure to make any payment due:
(a) under the terms of the Note within five (5) days after the date such payment
becomes due; or (b) under the terms of any other Loan Document when due,
provided, however, that whether or not stated in the applicable provision of any
Loan Document, any payment or reimbursement obligation of Grantor (excluding,
however, payments due under the Note) shall be due and payable within
five (5) days following notice and demand therefor from Beneficiary to Grantor.
The notice and cure right described in clause (b) of the preceding sentence
shall terminate upon transfer of the Property by the initial Grantor named
herein pursuant to the provisions of Section 5.4(c), above.

6.2 Due on Sale or Encumbrance. The occurrence of any violation of any covenant
contained in Section 5.4, 5.5 or 5.7 hereof.

6.3 Other Obligations. The failure of Grantor to properly perform any obligation
contained herein or in any of the other Loan Documents (other than the
obligation to make payments under the Note or the other Loan Documents) and the
continuance of such failure for a period of thirty (30) days following written
notice thereof from Beneficiary to Grantor; provided, however, that if such
failure is not curable within such thirty (30) day period, then, so long as
Grantor commences to cure such failure within such thirty (30) day period and is
continually and diligently attempting to cure to completion, such failure shall
not constitute an Event of Default.

6.4 Levy Against Property. The levy against any of the Property, Chattels or
Intangible Personalty, of any execution, attachment, sequestration or other writ
and the same is not released within sixty (60) days.

6.5 Liquidation. The liquidation, termination or dissolution of Grantor.

6.6 Appointment of Receiver. The appointment of a trustee or receiver for the
assets, or any part thereof, of Grantor, or the appointment of a trustee or
receiver for any real or personal property, or the like, or any part thereof,
representing the security for the Secured Obligations and the same is not
terminated within sixty (60) days.

6.7 Assignments. The making by Grantor of a transfer in fraud of creditors or an
assignment for the benefit of creditors.

6.8 Order for Relief. The entry in bankruptcy of an order for relief for or
against Grantor and the same is not terminated within sixty (60) days.

6.9 Bankruptcy. The filing of any petition (or answer admitting the material
allegations of any petition), or other pleading, seeking entry of an order for
relief for or against

 

31



--------------------------------------------------------------------------------

Grantor as a debtor or bankrupt or seeking an adjustment of any of such parties’
debts, or any other relief under any state or federal bankruptcy,
reorganization, debtor’s relief or insolvency laws now or hereafter existing,
including, without limitation, a petition or answer seeking reorganization or
admitting the material allegations of a petition filed against any such party in
any bankruptcy or reorganization proceeding, or the act of any of such parties
in instituting or voluntarily being or becoming a party to any other judicial
proceedings intended to effect a discharge of the debts of any such parties, in
whole or in part, or a postponement of the maturity or the collection thereof,
or a suspension of any of the rights or powers of a trustee or of any of the
rights or powers granted to Beneficiary herein, or in any other document
executed in connection herewith. Notwithstanding the foregoing, the filing of an
involuntary bankruptcy petition against Grantor shall not constitute an Event of
Default hereunder if such petition is dismissed within sixty (60) days after the
date of such filing.

6.10 Misrepresentation. If any representation or warranty made by Grantor in
this Deed of Trust, any of the other Loan Documents, the Loan Application or any
other instrument or document modifying, renewing, extending, evidencing,
securing or pertaining to the Note is false, misleading or erroneous in any
material respect when made and shall cause a Material Adverse Effect.

6.11 Judgments. The failure of Grantor to pay any money judgment in excess of
$100,000.00 against any such party before the expiration of thirty (30) days
after such judgment becomes final and no longer appealable.

6.12 Admissions Regarding Debts. The admission of Grantor in writing of its
inability to pay its debts as they become due.

6.13 Assertion of Priority. The assertion of any claim of priority over this
Deed of Trust, by title, lien, or otherwise, unless Grantor within thirty
(30) days after such assertion either causes the assertion to be withdrawn or
provides Beneficiary with such security as Beneficiary may require to protect
Beneficiary against all loss, damage, or expense, including attorneys’ fees,
which Beneficiary may incur in the event such assertion is upheld.

6.14 Other Loan Documents. The occurrence of any default by Grantor, after the
lapse of any applicable grace or cure period, or the occurrence of any event or
circumstance defined as an Event of Default, under any of the Loan Documents
other than this Deed of Trust.

6.15 Other Liens. The occurrence of any default by Grantor, after the lapse of
any applicable grace or cure period, or the occurrence of any event or
circumstance defined as an Event of Default, under any other consensual lien
encumbering the Property, or any part thereof or interest therein, or any
document or instrument evidencing obligations secured thereby.

Article 7

BENEFICIARY’S REMEDIES

Immediately upon or any time after the occurrence of any Event of Default
hereunder, Beneficiary may exercise any remedy available at law or in equity,
including but not limited to those listed below and those listed in the other
Loan Documents, in such sequence or combination as Beneficiary may determine in
Beneficiary’s sole discretion:

 

32



--------------------------------------------------------------------------------

7.1 Performance of Defaulted Obligations. Beneficiary may make any payment or
perform any other obligation under the Loan Documents or under Leases which
Grantor has failed to make or perform, and Grantor hereby irrevocably appoints
Beneficiary as the true and lawful attorney-in-fact for Grantor to make any such
payment and perform any such obligation in the name of Grantor. All payments
made and expenses (including attorneys’ fees and expenses) incurred by
Beneficiary in this connection, together with interest thereon at the Default
Rate from the date paid or incurred until repaid, will be part of the Secured
Obligations and will be immediately due and payable by Grantor to Beneficiary.
In lieu of advancing Beneficiary’s own funds for such purposes, Beneficiary may
use any funds of Grantor which may be in Beneficiary’s possession, including but
not limited to insurance or condemnation proceeds and amounts deposited for
taxes, insurance premiums, or other purposes.

7.2 Specific Performance and Injunctive Relief. Notwithstanding the availability
of legal remedies, Beneficiary will be entitled to obtain specific performance,
mandatory or prohibitory injunctive relief, or other equitable relief requiring
Grantor to cure or refrain from repeating any Default.

7.3 Acceleration of Secured Obligations. Beneficiary may, without notice or
demand, declare all of the Secured Obligations immediately due and payable in
full.

7.4 Suit for Monetary Relief. Subject to the non-recourse provisions of the
Note, with or without accelerating the maturity of the Secured Obligations,
Beneficiary may sue from time to time for any payment due under any of the Loan
Documents, or for money damages resulting from Grantor’s default under any of
the Loan Documents.

7.5 Possession of Property. Beneficiary may enter and take possession of the
Property without seeking or obtaining the appointment of a receiver, may employ
a managing agent for the Property, and may lease or rent all or any part of the
Property, either in Beneficiary’s name or in the name of Grantor, and may
collect the rents, issues, and profits of the Property. Any revenues collected
by Beneficiary under this Section will be applied first toward payment of all
expenses (including attorneys’ fees) incurred by Beneficiary, together with
interest thereon at the Default Rate from the date incurred until repaid, and
the balance, if any, will be applied against the Secured Obligations.

7.6 Enforcement of Security Interests. Beneficiary may exercise all rights of a
secured party under the Code with respect to the Chattels and the Intangible
Personalty, including but not limited to taking possession of, holding, and
selling the Chattels and enforcing or otherwise realizing upon any accounts and
general intangibles. Any requirement for reasonable notice of the time and place
of any public sale, or of the time after which any private sale or other
disposition is to be made, will be satisfied by Beneficiary’s giving of such
notice to Grantor at least five days prior to the time of any public sale or the
time after which any private sale or other intended disposition is to be made.

 

33



--------------------------------------------------------------------------------

7.7 Foreclosure Against Property.

(a) Beneficiary may foreclose this Deed of Trust, insofar as it encumbers the
Property, either by judicial action or through Trustee. Foreclosure through
Trustee will be initiated by Beneficiary’s request to Trustee to sell the
Property in accordance with the laws of the State of Oregon at public auction to
the highest bidder. Upon receipt of such written notice, Trustee shall promptly
comply with all notice, publication and other requirements of the laws of Oregon
then in force with respect to such sales. The proceeds of any sale under this
Section shall be applied first to the fees and expenses of sale, including a
reasonable Trustee’s fee and attorney’s fee, and then to the reduction or
discharge of the Secured Obligations; any surplus remaining shall be paid over
to Grantor or to such other person or persons as may be lawfully entitled to
such surplus. At the conclusion of any foreclosure sale, Trustee shall execute
and deliver to the purchaser at the sale its deed, without warranty, which shall
convey to purchaser the interest in the Property, which Grantor had or had power
to convey at the time of its execution of this Deed of Trust, and such as it may
have acquired thereafter. Trustee’s deed shall recite facts showing the sale was
conducted in compliance with all requirements of the law and this Deed of Trust,
which recitals shall be prima facie evidence of such compliance and conclusive
evidence thereof in favor of bona fide purchasers and encumbrances. Nothing in
this Section dealing with foreclosure procedures or specifying particular
actions to be taken by Beneficiary or by Trustee or any similar officer shall be
deemed to contradict or add to the requirements and procedures now or hereafter
specified by Oregon law, and any such inconsistency shall be resolved in favor
of Oregon law applicable at the time of foreclosure.

(b) The purchaser at any trustee’s or foreclosure sale hereunder may disaffirm
any easement granted, or rental, Lease or other contract made, in violation of
any provision of this Deed of Trust, and may take immediate possession of the
Property free from, and despite the terms of, such grant of easement and rental
or Lease contract.

(c) Beneficiary shall have the right to become the purchaser at all sales to
enforce this trust, being the highest bidder, and to have the Secured
Obligations owing, or any part thereof, credited against the amount for which
such property is sold.

7.8 Appointment of Receiver. To the extent permitted by law, Beneficiary shall
be entitled, as a matter of absolute right and without regard to the value of
any security for the Secured Obligations or the solvency of any person liable
therefor, to the appointment of a receiver for the Property upon ex-parte
application to any court of competent jurisdiction. Grantor waives any right to
any hearing or notice of hearing prior to the appointment of a receiver. Such
receiver and its agents shall be empowered, but shall not be obligated, to
(a) take possession of the Property and any businesses conducted by Grantor or
any other person thereon and any business assets used in connection therewith,
(b) exclude Grantor and Grantor’s agents, servants, and employees from the
Property, (c) collect the rents, issues, profits, and income therefrom,
(d) complete any construction which may be in progress, (e) do such maintenance
and make such repairs and alterations as the receiver deems necessary, (f) use
all stores of materials, supplies, and maintenance equipment on the Property and
replace such items at the expense of the receivership estate, (g) pay all taxes
and assessments against the Property and the Chattels, all premiums for
insurance thereon, all utility and other operating expenses, and all sums due

 

34



--------------------------------------------------------------------------------

under any prior or subsequent encumbrance, and (h) generally do anything which
Grantor could legally do if Grantor were in possession of the Property. All
expenses incurred by the receiver or its agents shall constitute a part of the
Secured Obligations. Any revenues collected by the receiver shall be applied
first to the expenses of the receivership, including reasonable attorneys’ fees
incurred by the receiver and by Beneficiary, together with interest thereon at
the Default Rate from the date incurred until repaid, and the balance shall be
applied toward the Secured Obligations or in such other manner as the court may
direct. Unless sooner terminated with the express consent of Beneficiary, any
such receivership will continue until the Secured Obligations have been
discharged in full, or until title to the Property has passed after foreclosure
sale and all applicable periods of redemption have expired.

7.9 Right to Make Repairs, Improvements. Should any part of the Property come
into the possession of Beneficiary, whether before or after an Event of Default,
Beneficiary may, but shall not be obligated to, use, operate, and/or make
repairs, alterations, additions and improvements to the Property for the purpose
of preserving it or its value. Grantor covenants to promptly reimburse and pay
to Beneficiary, at the place where the Note is payable, or at such other place
as may be designated by Beneficiary in writing, the amount of all reasonable
expenses (including the cost of any insurance, taxes, or other charges) incurred
by Beneficiary in connection with its custody, preservation, use or operation of
the Property, together with interest thereon from the date incurred by
Beneficiary at the Default Rate, and all such expenses, costs, taxes, interest,
and other charges shall be a part of the Secured Obligations. It is agreed,
however, that the risk of accidental loss or damage to the Property is
undertaken by Grantor and Beneficiary shall have no liability whatsoever for
decline in value of the Property, for failure to obtain or maintain insurance,
or for failure to determine whether any insurance ever in force is adequate as
to amount or as to the risks insured.

7.10 Surrender of Insurance. Beneficiary may surrender the insurance policies
maintained pursuant to the terms hereof, or any part thereof, and receive and
apply the unearned premiums as a credit on the Secured Obligations and, in
connection therewith, Grantor hereby appoints Beneficiary (or any officer of
Beneficiary), as the true and lawful agent and attorney-in-fact for Grantor
(with full powers of substitution), which power of attorney shall be deemed to
be a power coupled with an interest and therefore irrevocable, to collect such
premiums.

7.11 Prima Facie Evidence. Grantor agrees that, in any assignments, deeds, bills
of sale, notices of sale, or postings, given by Beneficiary, any and all
statements of fact or other recitals therein made as to the identity of
Beneficiary, or as to the occurrence or existence of any Event of Default, or as
to the acceleration of the maturity of the Secured Obligations, or as to the
request to sell, posting of notice of sale, notice of sale, time, place, terms
and manner of sale and receipt, distribution and application of the money
realized therefrom, and without being limited by the foregoing, as to any other
act or thing having been duly done by Beneficiary, shall be taken by all courts
of law and equity as prima facie evidence that such statements or recitals state
facts and are without further question to be so accepted, and Grantor does
hereby ratify and confirm any and all acts that Beneficiary may lawfully do by
virtue hereof.

7.12 Collateral for All Obligations. Grantor acknowledges that the Property is
collateral for the full amount of the Secured Obligations. Neither Beneficiary
nor Trustee shall

 

35



--------------------------------------------------------------------------------

be required to marshal all or any part of the Property or proceed against all or
any part of the Property in any particular sequence, and Beneficiary shall not
be limited in the amount it can recover from the Property to satisfy the Secured
Obligations.

Article 8

ASSIGNMENT OF LEASES AND RENTS

8.1 Assignment of Leases and Rents. Grantor hereby unconditionally, absolutely
and presently grants, transfers and assigns unto Beneficiary, all rents,
royalties, issues, profits and income (“Rents”) now or hereafter due or payable
for the occupancy or use of the Property, and all Leases, whether written or
oral, with all security therefor, including all guaranties thereof, now or
hereafter affecting the Property; on the condition that Beneficiary hereby
grants to Grantor a license to collect and retain such Rents prior to the
occurrence of any Event of Default hereunder. Such license shall be revocable by
Beneficiary without notice to Grantor at any time after the occurrence of an
Event of Default. Grantor represents that the Rents and the Leases have not been
heretofore sold, assigned, transferred or set over by any instrument now in
force and will not at any time during the life of this assignment be sold,
assigned, transferred or set over by Grantor or by any person or persons
whomsoever; and Grantor has good right to sell, assign, transfer and set over
the same and to grant to and confer upon Beneficiary the rights, interest,
powers and authorities herein granted and conferred. Failure of Beneficiary at
any time or from time to time to enforce the assignment of Rents and Leases
under this Section shall not in any manner prevent its subsequent enforcement,
and Beneficiary is not obligated to collect anything hereunder, but is
accountable only for sums actually collected.

8.2 Further Assignments. Grantor shall give Beneficiary at any time upon demand
any further or additional forms of assignment or transfer of such Rents, Leases
and security as may be reasonably requested by Beneficiary, and shall deliver to
Beneficiary executed copies of all such Leases and security.

8.3 Application of Rents. Beneficiary shall be entitled to deduct and retain a
just and reasonable compensation from monies received hereunder for its services
or that of its agents in collecting such monies. Any monies received by
Beneficiary hereunder may be applied when received from time to time in payment
of any taxes, assessments or other liens affecting the Property regardless of
the delinquency, such application to be in such order as Beneficiary may
determine. The acceptance of this Deed of Trust by Beneficiary or the exercise
of any rights by it hereunder shall not be, or be construed to be, an
affirmation by it of any Lease nor an assumption of any liability under any
Lease.

8.4 Collection of Rents. Upon or at any time after an Event of Default shall
have occurred and be continuing, Beneficiary may declare all sums secured hereby
immediately due and payable, and may, at its option, without notice, and whether
or not the Secured Obligations shall have been declared due and payable, either
in person or by agent, with or without bringing any action or proceeding, or by
a receiver to be appointed by a court, (i) enter upon, take possession of,
manage and operate the Property, or any part thereof (including without
limitation making necessary repairs, alterations and improvements to the
Property);

 

36



--------------------------------------------------------------------------------

(ii) make, cancel, enforce or modify Leases; (iii) obtain and evict tenants;
(iv) fix or modify Rents; (v) do any acts which Beneficiary deems reasonably
proper to protect the security thereof; and (vi) either with or without taking
possession of the Property, in its own name sue for or otherwise collect and
receive such Rents, including those past due and unpaid. In connection with the
foregoing, Beneficiary shall be entitled and empowered to employ attorneys, and
management, rental and other agents in and about the Property and to effect the
matters which Beneficiary is empowered to do, and in the event Beneficiary shall
itself effect such matters, Beneficiary shall be entitled to charge and receive
reasonable management, rental and other fees therefor as may be customary in the
area in which the Property is located; and the reasonable fees, charges, costs
and expenses of Beneficiary or such persons shall be additional Secured
Obligations. Beneficiary may apply all funds collected as aforesaid, less costs
and expenses of operation and collection, including reasonable attorneys’ and
agents’ fees, charges, costs and expenses, as aforesaid, upon any Secured
Obligations, and in such order as Beneficiary may determine. The entering upon
and taking possession of the Property, the collection of such Rents and the
application thereof as aforesaid shall not cure or waive any default or waive,
modify or affect notice of default under the Note or this Deed of Trust or
invalidate any act done pursuant to such notice.

8.5 Authority of Beneficiary. Any tenants or occupants of any part of the
Property are hereby authorized to recognize the claims of Beneficiary hereunder
without investigating the reason for any action taken by Beneficiary, or the
validity or the amount of indebtedness owing to Beneficiary, or the existence of
any default in the Note or this Deed of Trust, or under or by reason of this
assignment of Rents and Leases, or the application to be made by Beneficiary of
any amounts to be paid to Beneficiary and regardless of whether Beneficiary has
taken possession of any other portion of the Property. The sole signature of
Beneficiary shall be sufficient for the exercise of any rights under this
assignment and the sole receipt of Beneficiary for any sums received shall be a
full discharge and release therefor to any such tenant or occupant of the
Property. Checks for all or any part of the rentals collected under this
assignment of Rents and Leases shall be drawn to the exclusive order of
Beneficiary.

8.6 Indemnification of Beneficiary. Nothing herein contained shall be deemed to
obligate Beneficiary to perform or discharge any obligation, duty or liability
of any lessor under any Lease of the Property, deem Beneficiary a “mortgagee in
possession” prior to actual entry upon and taking possession of the Property,
and Grantor shall and does hereby indemnify and hold Beneficiary harmless from
any and all liability, loss or damage which Beneficiary may or might incur under
any Lease of the Property or by reason of this assignment; and any and all such
liability, loss or damage incurred by Beneficiary, together with the costs and
expenses, including reasonable attorneys’ fees, incurred by Beneficiary in
defense of any claims or demands therefor (whether successful or not), shall be
additional Secured Obligations, and Grantor shall reimburse Beneficiary therefor
on demand.

Article 9

MISCELLANEOUS PROVISIONS

9.1 Time of the Essence. Time is of the essence with respect to all of Grantor’s
obligations under the Loan Documents.

 

37



--------------------------------------------------------------------------------

9.2 Joint and Several Obligations. If Grantor is more than one person or entity,
then (a) all persons or entities comprising Grantor are jointly and severally
liable for all of the Secured Obligations; (b) all representations, warranties,
and covenants made by Grantor shall be deemed representations, warranties, and
covenants of each of the persons or entities comprising Grantor; (c) any breach,
Default or Event of Default by any persons or entities comprising Grantor
hereunder shall be deemed to be a breach, Default or Event of Default of
Grantor; (d) any reference herein contained to the knowledge or awareness of
Grantor shall mean the knowledge or awareness of any of the persons or entities
comprising Grantor; and (e) any event creating personal liability of any of the
persons or entities comprising Grantor shall create personal liability for all
such persons or entities.

9.3 Waiver of Homestead and Other Exemptions; Commercial Property. To the extent
permitted by law, Grantor hereby waives all rights to any homestead or other
exemption to which Grantor would otherwise be entitled under any present or
future constitutional, statutory, or other provision of applicable state or
federal law. Grantor hereby waives any right it may have to require Beneficiary
to marshal all or any portion of the security for the Secured Obligations.
Grantor covenants and warrants that the Property is used by Grantor exclusively
for business and commercial purposes and is not and will not be occupied as the
principal residence of Grantor or Grantor’s spouse or Grantor’s minor or
dependent children.

9.4 Non-Recourse; Exceptions to Non-Recourse. Except as expressly set forth in
the Note, the recourse of Beneficiary with respect to the obligations evidenced
by the Note, this Deed of Trust and the other Loan Documents shall be solely to
the Property, Chattels and Intangible Personalty, and any other collateral given
as security for the Note.

9.5 Rights and Remedies Cumulative. Beneficiary’s rights and remedies under each
of the Loan Documents are cumulative of the rights and remedies available to
Beneficiary under each of the other Loan Documents and those otherwise available
to Beneficiary at law or in equity. No act of Beneficiary shall be construed as
an election to proceed under any particular provision of any Loan Document to
the exclusion of any other provision in the same or any other Loan Document, or
as an election of remedies to the exclusion of any other remedy which may then
or thereafter be available to Beneficiary.

9.6 No Implied Waivers. Beneficiary shall not be deemed to have waived any
provision of any Loan Document unless such waiver is in writing and is signed by
Beneficiary. Without limiting the generality of the preceding sentence, neither
Beneficiary’s acceptance of any payment with knowledge of a Default by Grantor,
nor any failure by Beneficiary to exercise any remedy following a Default by
Grantor shall be deemed a waiver of such Default, and no waiver by Beneficiary
of any particular Default on the part of Grantor shall be deemed a waiver of any
other Default or of any similar Default in the future.

9.7 No Third-Party Rights. No person shall be a third-party beneficiary of any
provision of any of the Loan Documents. All provisions of the Loan Documents
favoring Beneficiary are intended solely for the benefit of Beneficiary, and no
third party shall be entitled to assume or expect that Beneficiary will waive or
consent to modification of any such provision in Beneficiary’s sole discretion.

 

38



--------------------------------------------------------------------------------

9.8 Preservation of Liability and Priority. Without affecting the liability of
Grantor or of any other person (except a person expressly released in writing)
for payment and performance of all of the Secured Obligations, and without
affecting the rights of Beneficiary with respect to any security not expressly
released in writing, and without impairing in any way the priority of this Deed
of Trust over the interests of any person acquired or first evidenced by
recording subsequent to the recording hereof, Beneficiary may, either before or
after the maturity of the Note, and without notice or consent: (a) release any
person liable for payment or performance of all or any part of the Secured
Obligations; (b) make any agreement altering the terms of payment or performance
of all or any of the Secured Obligations; (c) exercise or refrain from
exercising, or waive, any right or remedy which Beneficiary may have under any
of the Loan Documents; (d) accept additional security of any kind for any of the
Secured Obligations; or (e) release or otherwise deal with any real or personal
property securing the Secured Obligations. Any person acquiring or recording
evidence of any interest of any nature in the Property, the Chattels, or the
Intangible Personalty shall be deemed, by acquiring such interest or recording
any evidence thereof, to have agreed and consented to any or all such actions by
Beneficiary.

9.9 Subrogation of Beneficiary. Beneficiary shall be subrogated to the lien of
any previous encumbrance discharged with funds advanced by Beneficiary under the
Loan Documents, regardless of whether such previous encumbrance has been
released of record.

9.10 Notices. Any notice required or permitted to be given by Grantor or
Beneficiary under this Deed of Trust shall be in writing and will be deemed
given (a) upon personal delivery, (b) on the first business day after receipted
delivery to a courier service which guarantees next-business-day delivery, or
(c) on the third business day after mailing, by registered or certified United
States mail, postage prepaid, in any case to the appropriate party at its
address set forth below:

If to Grantor:

KBS ADP Plaza, LLC

c/o KBS Capital Advisors LLC

620 Newport Center Drive

Suite 1300

Newport Beach, California 92660

Attention: Ms. Stacie Yamane

and:

KBS ADP Plaza, LLC

c/o KBS Capital Advisors LLC

201 California Street

Suite 470

San Francisco, California 94111

Attention: Mr. Steve Silva

 

39



--------------------------------------------------------------------------------

with a copy to:

Morgan Lewis & Bockius LLP

5 Park Plaza, Suite 1750

Irvine, California 92614

Attention: Bruce Fischer, Esq.

If to Beneficiary:

American General Life Insurance Company

c/o AIG Global Investment Corp.

1 SunAmerica Center, 38th Floor

Century City

Los Angeles, California 90067-6022

Attention: Director-Mortgage Lending and Real Estate

Either party may change such party’s address for notices or copies of notices by
giving notice to the other party in accordance with this Section.

9.11 Defeasance. Upon payment and performance in full of all of the Secured
Obligations, Beneficiary will execute and deliver to Grantor such documents as
may be required to release this Deed of Trust of record.

9.12 Illegality. If any provision of this Deed of Trust is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Deed of Trust, the legality, validity, and enforceability of the
remaining provisions of this Deed of Trust shall not be affected thereby, and in
lieu of each such illegal, invalid or unenforceable provision there shall be
added automatically as a part of this Deed of Trust a provision as similar in
terms to such illegal, invalid, or unenforceable provision as may be possible
and be legal, valid, and enforceable. If the rights and liens created by this
Deed of Trust shall be invalid or unenforceable as to any part of the Secured
Obligations, then the unsecured portion of the Secured Obligations shall be
completely paid prior to the payment of the remaining and secured portion of the
Secured Obligations, and all payments made on the Secured Obligations shall be
considered to have been paid on and applied first to the complete payment of the
unsecured portion of the Secured Obligations.

9.13 Usury Savings Clause. It is expressly stipulated and agreed to be the
intent of Beneficiary and Grantor at all times to comply with the applicable law
governing the highest lawful interest rate. If the applicable law is ever
judicially interpreted so as to render usurious any amount called for under the
Note or under any of the other Loan Documents, or contracted for, charged,
taken, reserved or received with respect to the Loan, or if acceleration of the
maturity of the Note, any prepayment by Grantor, or any other circumstance
whatsoever, results in Grantor having paid any interest in excess of that
permitted by applicable law, then it is the express intent of Grantor and
Beneficiary that all excess amounts theretofore collected by Beneficiary be
credited on the principal balance of the Note (or, at Beneficiary’s option, paid
over to Grantor), and the provisions of the Note and other Loan Documents
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced,

 

40



--------------------------------------------------------------------------------

without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder and thereunder. The right to accelerate maturity
of the Note does not include the right to accelerate any interest which has not
otherwise accrued on the date of such acceleration, and Beneficiary does not
intend to collect any unearned interest in the event of acceleration. All sums
paid or agreed to be paid to Beneficiary for the use, forbearance or detention
of the Secured Obligations evidenced hereby or by the Note shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of such Secured Obligations until payment in full so
that the rate or amount of interest on account of such Secured Obligations does
not exceed the maximum rate or amount of interest permitted under applicable
law. The term “applicable law” as used herein shall mean any federal or state
law applicable to the Loan.

9.14 Obligations Binding Upon Grantor’s Successors. This Deed of Trust is
binding upon Grantor and Grantor’s successors and assigns, and shall inure to
the benefit of Beneficiary, and its successors and assigns, and the provisions
hereof shall likewise be covenants running with the land. The duties, covenants,
conditions, obligations, and warranties of Grantor in this Deed of Trust shall
be joint and several obligations of Grantor and Grantor’s successors and
assigns.

9.15 Construction. All pronouns and any variations of pronouns herein shall be
deemed to refer to the masculine, feminine, or neuter, singular or plural, as
the identity of the parties may require. Whenever the terms herein are singular,
the same shall be deemed to mean the plural, as the identity of the parties or
the context requires.

9.16 Attorneys’ Fees. Any reference in this Deed of Trust to attorneys’ or
counsel’s fees paid or incurred by Beneficiary shall be deemed to include
paralegals’ fees and legal assistants’ fees. Moreover, wherever provision is
made herein for payment of attorneys’ or counsel’s fees or expenses incurred by
Beneficiary, such provision shall include but not be limited to, such fees or
expenses incurred in any and all judicial, bankruptcy, reorganization,
administrative, or other proceedings, including appellate proceedings, whether
such fees or expenses arise before proceedings are commenced, during such
proceedings or after entry of a final judgment.

9.17 Waiver and Agreement. GRANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT IT MAY HAVE
UNDER APPLICABLE LAW TO PREPAY THE NOTE, IN WHOLE OR IN PART, WITHOUT PREPAYMENT
CHARGE, UPON ACCELERATION OF THE MATURITY DATE OF THE NOTE, AND AGREES THAT, IF
FOR ANY REASON A PREPAYMENT OF ALL OR ANY PART OF THE NOTE IS MADE, WHETHER
VOLUNTARILY OR FOLLOWING ANY ACCELERATION OF THE MATURITY DATE OF THE NOTE BY
BENEFICIARY ON ACCOUNT OF THE OCCURRENCE OF ANY EVENT OF DEFAULT ARISING FOR ANY
REASON, INCLUDING, WITHOUT LIMITATION, AS A RESULT OF ANY PROHIBITED OR
RESTRICTED TRANSFER, FURTHER ENCUMBRANCE OR DISPOSITION OF THE PROPERTY OR ANY
PART THEREOF SECURING THE NOTE, THEN GRANTOR SHALL BE OBLIGATED TO PAY,
CONCURRENTLY WITH SUCH PREPAYMENT, THE PREPAYMENT PREMIUM PROVIDED FOR IN THE
NOTE (OR, IN THE EVENT OF ACCELERATION WHEN THE NOTE IS CLOSED TO PREPAYMENT, AS
PROVIDED IN THE DEFINITION OF

 

41



--------------------------------------------------------------------------------

“SECURED OBLIGATIONS” SET FORTH IN ARTICLE 1 HEREOF). GRANTOR HEREBY DECLARES
THAT BENEFICIARY’S AGREEMENT TO MAKE THE LOAN AT THE INTEREST RATE AND FOR THE
TERM SET FORTH IN THE NOTE CONSTITUTES ADEQUATE CONSIDERATION, GIVEN INDIVIDUAL
WEIGHT BY GRANTOR, FOR THIS WAIVER AND AGREEMENT.

9.18 Waiver of Jury Trial. BENEFICIARY AND GRANTOR KNOWINGLY, IRREVOCABLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED ON THIS DEED OF
TRUST, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS DEED OF TRUST OR ANY
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR TO ANY LOAN DOCUMENT. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR BENEFICIARY AND GRANTOR TO ENTER INTO THE
LOAN.

9.19 Governing Laws. The substantive laws of the State of Oregon shall govern
the validity, construction, enforcement, and interpretation of this Deed of
Trust.

9.20 Entire Agreement; Inconsistency. The Loan Documents and the Loan
Application constitute the entire understanding and agreement between Grantor
and Beneficiary with respect to the Loan and supersede all prior agreements,
understandings or negotiations with respect thereto, whether written or oral. In
the event of any inconsistency between the terms of the Loan Documents and the
terms the Loan Application, the terms of the Loan Documents shall govern and
control in all respects.

9.21 Anti-Terrorism. Grantor represents, warrants and covenants to Beneficiary
that:

(a) Neither Grantor, nor or any of its constituents, affiliates, members,
officers, directors or any individual who has the authority to execute or
authorize, or who has been authorized to execute, and/or whose consent is
required for the execution of the Loan Documents on behalf of Grantor is in
violation of any laws relating to terrorism or money laundering, including
without limitation, Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism,
(as the same has been, or may hereafter be, renewed, extended, amended or
replaced, the “Executive Order”) and the Bank Secrecy Act (31 U.S.C. § 5311
et seq.), as amended by the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56, as the same has been, or may hereafter be, renewed,
extended, amended or replaced, the “Patriot Act”). As used herein,
“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including the Executive Order, the Patriot Act, the laws comprising
or implementing the Bank Secrecy Act, and the laws administered by the
United States Treasury Department’s Office of Foreign Asset Control (as any of
the foregoing laws may from time to time be renewed, extended, amended, or
replaced).

 

42



--------------------------------------------------------------------------------

(b) Neither Grantor, nor any of its constituents, affiliates, members, officers,
directors or any individual who has the authority to execute or authorize, or
who has been authorized to execute, and/or whose consent is required for the
execution of the Loan Documents on behalf of Grantor, any person having a
beneficial interest in Grantor, any person for whom Grantor is acting as agent
or nominee, or, to Grantor’s actual knowledge without inquiry, any of its
respective brokers or other agents acting in any capacity in connection with the
Loan or, to Grantor’s knowledge as of the date hereof, Grantor’s predecessor in
interest to the Property is a “Prohibited Person,” which is defined as follows:

(i) a person or entity that is listed in the Annex to, or is otherwise subject
to the provisions of, the Executive Order;

(ii) a person or entity owned or controlled by, or acting for or on behalf of,
any person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;

(iii) a person or entity with whom Beneficiary or any bank or other
institutional lender is prohibited from dealing or otherwise engaging in any
Anti-Terrorism Law;

(iv) a person or entity who commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order;

(v) a person or entity that is named as a “specially designated national” or
“blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official Website,
http://www.treas.gov/ofac/t11sdn.pdf or at any replacement Website or other
replacement official publication of such list; and

(vi) a person or entity who is affiliated with a person or entity listed above.

(c) Neither Grantor, nor any of its constituents, affiliates, members, officers,
directors or any individual who has the authority to execute or authorize, or
who has been authorized to execute, and/or whose consent is required for the
execution of the Loan Documents on behalf of Grantor, or, to Grantor’s actual
knowledge without inquiry, any of their respective brokers or other agents
acting in any capacity in connection with the Loan or, to Grantor’s knowledge as
of the date hereof, the seller of the Property (if any portion of the Property
is being acquired with proceeds of the Loan), does or shall (i) conduct any
business or engage in any transaction or dealing with any Prohibited Person,
including making or receiving any contribution of funds, goods or services to or
for the benefit of any Prohibited Person or leasing any portion of the Property
to any Prohibited Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 

43



--------------------------------------------------------------------------------

(d) Grantor shall promptly deliver to Beneficiary any certification or other
evidence reasonably requested from time to time by Beneficiary confirming
Grantor’s compliance with this Section. The representations, warranties and
covenants set forth in this Section shall be deemed repeated and reaffirmed by
Grantor as of each date that Grantor makes a payment to Beneficiary under the
Note, this Deed of Trust and the other Loan Documents or receives any payment
from Beneficiary. Grantor shall promptly notify Beneficiary in writing should
Grantor become aware of any change in the information set forth in these
representations, warranties and covenants.

9.22 Limitation on Liability. Under no circumstances shall any of Grantor’s
constituent members or partners (or any of their respective constituent partners
and/or members) have any personal liability for the payment or performance of
any of Grantor’s obligations under the Note, this Deed of Trust or any other
Loan Document.

9.23 ORS 93.040 WARNING: THE PROPERTY DESCRIBED IN THIS INSTRUMENT MAY NOT BE
WITHIN A FIRE PROTECTION DISTRICT PROTECTING STRUCTURES. THE PROPERTY IS SUBJECT
TO LAND USE LAWS AND REGULATIONS, WHICH, IN FARM OR FOREST ZONES, MAY NOT
AUTHORIZE CONSTRUCTION OR SITING OF A RESIDENCE AND THAT LIMIT LAWSUITS AGAINST
FARMING OR FOREST PRACTICES AS DEFINED IN ORS 30.930 IN ALL ZONES. BEFORE
SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE SHOULD
INQUIRE ABOUT THE PERSON’S RIGHTS, IF ANY, UNDER ORS 197.352. BEFORE SIGNING OR
ACCEPTING THIS INSTRUMENT, THE PERSON ACQUIRING FEE TITLE TO THE PROPERTY SHOULD
CHECK WITH THE APPROPRIATE CITY OR COUNTY PLANNING DEPARTMENT TO VERIFY APPROVED
USES, THE EXISTENCE OF FIRE PROTECTION FOR STRUCTURES AND THE RIGHTS OF
NEIGHBORING PROPERTY OWNERS, IF ANY, UNDER ORS 197.352.

[Balance of Page Intentionally Left Blank]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has executed and delivered this Deed of Trust as of
the date first mentioned above.

 

KBS ADP PLAZA, LLC, a Delaware limited liability company By:   KBS REIT
Acquisition XXV, LLC, a Delaware limited liability company, its sole member  
By:   KBS REIT Properties, LLC, a Delaware limited liability company, its sole
member     By:   KBS Limited Partnership, a Delaware limited partnership, its
sole member       By:   KBS Real Estate Investment Trust, Inc., a Maryland
corporation, general partner         By:  

/s/ Charles J. Schreiber, Jr.

          Charles J. Schreiber, Jr.           Chief Executive Officer



--------------------------------------------------------------------------------

State of California   )               ) ss       County of  

 

  )      

On                     , 2007, before me,
                                        , personally appeared Charles J.
Schreiber, Jr., personally known to me, or proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

WITNESS my hand and official seal.

 

/s/ Authorized Signatory

Signature of Notary